Exhibit 10.1

PURCHASE AND ASSUMPTION AGREEMENT

THIS PURCHASE AND ASSUMPTION AGREEMENT (this “Agreement”), dated as of
December 17, 2015 between ATHENS FEDERAL COMMUNITY BANK, NATIONAL ASSOCIATION, a
national bank (“Purchaser”) and ATLANTIC CAPITAL BANK, N.A., a national bank
(“Seller”).

WHEREAS, Purchaser desires to assume and purchase from Seller, and Seller
desires to assign and sell to Purchaser, certain of Seller’s liabilities and
assets, currently held and allocated by Seller to its branch offices located at
835 Congress Parkway South, Athens, TN; 705 East Broadway, Lenoir City, TN; 215
Warren Street, Madisonville, TN; and 761 New Highway 68, Sweetwater, TN
(collectively, the “Branches” and individually, a “Branch”);

NOW, THEREFORE, in consideration of their mutual promises and obligations and
intending to be legally bound hereby, the parties agree as follows:

ARTICLE 1

CERTAIN DEFINITIONS

1.1 Certain Definitions. As used in this Agreement, the terms below shall have
the meanings set forth.

“Accrued Expenses” means the accrued and unpaid expenses appearing as a
Liability on the Preliminary Closing Statement or the Final Closing Statement.

“Accrued Interest” means with respect to (i) Deposits at any date means interest
which is accrued on such Deposits to such date and not yet posted to such
deposit accounts or paid to the depositor and (ii) Purchased Loans at any date
means interest which is accrued on such loan to such date and not yet paid.

“ACH” has the meaning set forth in Section 6.14(e).

“Adjustment Date” has the meaning set forth in Section 3.2(e).

“Affiliate” of a person means any person directly or indirectly controlling or
controlled by or under direct or indirect common control with such person.

“Agreement” means this Purchase and Assumption Agreement, including all
schedules, exhibits and addenda as modified, amended or extended from time to
time.

“Allocation” has the meaning set forth in Section 2.4.

“Assets” means the (i) Purchased Loans; (ii) Assumed Furniture and Fixtures;
(iii) Improvements; (iv) Cash on Hand; (v) Prepaid Expenses; (vi) Real Property;
(vii) Leased Real Property; (viii) Delivery Records; (ix) Seller’s benefits and
rights under Safe Deposit Agreements; (x) Seller’s benefits and rights under
Assumed Contracts; and (xi) any fee or expense adjustment required in accordance
with Section 2.3; provided, however, Assets do not include any deferred Tax
assets or refunds for Taxes relating to the period prior to the Closing Date or,
unless they appear as an asset in respect of the Branches on the Preliminary
Closing Statement or the Final Closing Statement, prepaid Taxes. The allocation
provisions of Section 7.1 shall apply for the purposes of determining to what
extent any Taxes, deferred Tax assets or Tax refunds relate to the period prior
to the Closing Date; provided, further, Assets do not include any credit card
receivables or accounts, any of faceplates of Seller’s signs, and any use of any
sign, trade name, trademark, service mark, or other intellectual property, if
any, of Seller.



--------------------------------------------------------------------------------

“Assumed Contracts” means the contracts (including the Real Property Leases)
listed on Schedule 1.1 that Purchaser will assume as of the Closing.

“Assumed Deposits” means all Deposits existing on the Closing Date other than
Excluded Deposits.

“Assumed Furniture and Fixtures” means all Furniture and Fixtures that Purchaser
will purchase as of the Closing pursuant to Section 6.4, except those items
listed as excluded Furniture and Fixtures on Schedule 1.2.

“ATM” means any automated teller machine owned or leased by Seller and located
at the Branches.

“Bank Merger Act” means Section 18(c) of the Federal Deposit Insurance Act, as
amended.

“Benefit Plans” has the meaning set forth in Section 7.4(i).

“Branch” or “Branches” has the meaning set forth in the Recitals.

“Business Day” means a day on which Seller is open for business in the State of
Tennessee which is not a Saturday, Sunday or legal holiday.

“Cash on Hand” means, as of any date, all petty cash, vault cash, teller cash
and prepaid postage maintained at the Branches, including at ATMs.

“Closing” and “Closing Date” means the closing of the sale, purchase and
assumption provided for herein to be held at such time and date as provided for
in Article 3 hereof.

“Closing Time” means 5:30 p.m. Central Time on the Closing Date.

“Code” means the Internal Revenue Code of 1986, as amended.

“Confidential Information” has the meaning set forth in Section 6.2(b).

“Cure Period” has the meaning set forth in Section 2.6(b).

“Defective Loan” has the meaning set forth in Section 2.6(a).

“Delivery Records” means all Records other than records for closed accounts.

“Deposit Premium” has the meaning set forth in Section 2.1(b)(i).

“Deposits” means, as of any date, all deposit liabilities of Seller booked,
maintained or primarily serviced at the Branches, which constitute “deposits”
for purposes of the Federal Deposit Insurance Act, as amended, including all
Overdraft Accounts, uncollected items included in depositors’ balances, Accrued
Interest and IRAs assigned to Purchaser pursuant to Section 2.7, together with
Seller’s rights and responsibilities under any customer agreement evidencing or
relating thereto. A list of the Deposits as of the date of this Agreement is
attached hereto as Schedule 1.3. This list will be updated as of the Closing
Date.

 

2



--------------------------------------------------------------------------------

“Dispute Resolver” means an independent accounting firm mutually acceptable to
Seller and Purchaser. All determinations under this Agreement made by a Dispute
Resolver shall be binding upon Purchaser and Seller.

“Due Diligence Period” has the meaning set forth in Section 6.16(b).

“Encumbrances” means all mortgages, claims, charges, liens, encumbrances,
easements, limitations, restrictions, commitments, security interests, pledges
or other similar charges or liabilities, whether accrued, absolute, contingent
or otherwise, except for statutory liens for ad valorem tax payments securing
payments not yet due.

“Enforceability Exceptions” has the meaning set forth in Section 4.1.

“Environmental Laws” means all federal, state, and local statutes, regulations,
ordinances, orders, and decrees having the force of law relating to or imposing
liability, responsibility, or standards of conduct applicable to environmental,
health, or safety conditions and/or releases of Hazardous Materials affecting
the Real Property.

“Environmental Survey” has the meaning set forth in Section 6.16(b).

“ERISA” has the meaning set forth in Section 4.8.

“Excluded Deposits” means all of the following Deposits existing on the Closing
Date: (i) Deposits listed on Schedule 1.4; (ii) Deposits excluded pursuant to
Section 2.7(b) or Section 6.10 or excluded by mutual written agreement of Seller
and Purchaser; (iii) Deposits securing loans or other extensions of credit by
Seller that are not Purchased Loans; (iv) Deposits held in accounts for which
Seller acts as fiduciary (other than IRAs assigned to Purchaser under
Section 2.7); (v) Deposits subject to legal process as shown on Records;
(vi) Deposits which are treated as abandoned property under applicable abandoned
property laws; (vii) Deposits held in any IRA where the account holder has
notified Seller or Purchaser of his, her or its objection to Purchaser acting as
custodian of such IRA; (viii) Deposits held in the name of Seller or any of its
affiliated entities as depositor; (ix) Deposits represented by official checks,
travelers checks, money orders, or certified checks of Seller; and (x) accounts
designated as “closed” on the books and records of Seller.

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Funds Rate” on any day means the per annum rate of interest (rounded
upward to the nearest 1/100 of 1%) which is the weighted average of the rates on
overnight federal funds transactions arranged on such day or, if such day is not
a banking day, the previous banking day, by federal funds brokers computed and
released by the Federal Reserve Bank of Atlanta (or any successor).

“Final Closing Statement” means the statement, as of the Adjustment Date,
delivered by Seller to Purchaser in accordance with Section 3.2(d).

“Final Settlement Payment” has the meaning set forth in Section 3.2(d).

“Furniture and Fixtures” means all furniture, fixtures and equipment, including
ATMs, trade fixtures, security equipment, safe deposit boxes, currency counters,
vaults and supplies (excluding any items consumed or disposed of, but including
new items acquired or obtained, in the ordinary course of business of the
Branches through the Closing Date) that are located at the Branches, but
excluding faceplates of signage or other advertising or paper stock, forms, or
supplies bearing Seller’s corporate logos, trade names, or trademarks, telephone
systems, and computers, computer peripherals and computer software.

 

3



--------------------------------------------------------------------------------

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

“Hazardous Material” means any materials, substances, wastes, or mixtures
presently listed, defined, designated, or classified as hazardous, toxic, or
dangerous, or otherwise regulated, under any Environmental Law, whether by type
or quantity, including, but not limited to, any pesticides, fungal or other
biological organisms, pollutants, contaminants, toxic chemicals, oil or other
petroleum products or byproducts, asbestos or materials containing asbestos,
polychlorinated biphenyls, urea formaldehyde foam insulation, lead or
lead-containing paint, radon, and radioactive material.

“Improvements” means all improvements to the Real Property and Leased Real
Property in respect of the Branches which shall have been purchased, installed
or constructed and used in connection with the operation or maintenance of such
Branches.

“IRA” means an “individual retirement account” or similar Deposit account
established in accordance with the provisions of Section 408 of the Code for
which Seller acts as custodian or trustee but as to which Seller may not
exercise investment discretion.

“IRS” means the Internal Revenue Service.

“Law” means any law, regulation, rule or order applicable to a person or its
assets, liabilities or business, including those promulgated, interpreted or
enforced by any regulatory authority.

“Leased Real Property” means the real property leased by Seller, as identified
on Schedule 1.5, and the buildings thereon, including any Improvements thereon.

“Liabilities” means the (i) Assumed Deposits and all terms and agreements
relating to the Assumed Deposits; (ii) Seller’s obligations with respect to all
Purchased Loans and Assumed Contracts; (iii) Seller’s obligations under the Safe
Deposit Agreements, including any prepaid rent thereunder; (iv) all other
liabilities of Seller with respect to the operations of the Branches, including
accounts payable and Accrued Expenses, recorded as liabilities on the books of
the Branches as of the Closing Date; (v) any fee or expense adjustment required
in accordance with Section 2.3; and (vi) liabilities that arise from the
operation of the Branches after the Closing Date; provided, however, that
Liabilities shall not include any Liability for Taxes for any period prior to
the Closing Date nor any other Liability of Seller not specifically assumed
hereunder. The allocation provisions of Section 7.1 shall apply for purposes of
determining to what extent a Liability for Taxes is with respect to a period
prior to the Closing Date.

“Loan Documents” means all material Records with respect to Purchased Loans,
including, without limitation, applications, notes, lost note affidavits (which
Seller shall provide for any missing Purchased Loan note), security agreements,
deeds of trust, mortgages, assignments of leases, loan agreements, financing
statements, escrow account agreements, guarantees, sureties and insurance
policies (including title insurance policies), flood hazard certifications, and
all modifications, waivers and consents relating to any of the foregoing. Loan
Documents also includes all underwriting files, financial statements, collateral
files and documentation.

“Loan Value” means, with respect to a Purchased Loan and as of a date, the
unpaid principal balance of any such Purchased Loan plus Accrued Interest
thereon, net of the interest in such Loan of any participant, as of such date,
plus any accumulated but unpaid late charges as of such date.

 

4



--------------------------------------------------------------------------------

“Losses” means losses, liabilities, damages (including forgiveness or
cancellation of obligations), expenses, costs, legal fees and disbursements,
collectively.

“Material Adverse Effect” means, with respect to Seller or Purchaser, as
applicable, any change, event, development, or circumstance which, individually
or in the aggregate, (i) has, or is reasonably likely to have, a material
adverse effect on the business, operations, or financial condition of the
Branches; or (ii) prevents or materially impairs, or would be reasonably likely
to prevent or materially impair, the ability of Seller to timely consummate the
transactions contemplated hereby or to perform its agreements or covenants
hereunder; provided that, for purposes of clauses (i) and (ii), Material Adverse
Effect shall specifically exclude any adverse effect attributable to or
resulting from (1) any change in banking Laws of general applicability; (2) any
change in GAAP or regulatory accounting principles applicable to financial
institutions generally; (3) any action or omission of Seller taken with the
express prior written consent of Purchaser; (4) any action or omission of
Purchaser taken with the express prior written consent of Seller; (5) general
changes in global or national economic, monetary, market or financial conditions
affecting financial institutions, including changes in prevailing interest
rates, inflation, credit markets or capital market conditions, except, in all
cases, to the extent such changes disproportionately affect Seller; (6) changes
in global or national political conditions, including the outbreak or escalation
of acts of terrorism; or (7) the public disclosure of this Agreement or the
transactions contemplated hereby.

“Material Defect” has the meaning set forth in Section 6.16(c).

“Notice” has the meaning set forth in Section 2.6(a).

“OCC” means the Office of the Comptroller of the Currency.

“Overdraft Account” means a Deposit account that is overdrawn as of the Closing
Date on account of checks, drafts or other items that have been presented
against such account for payment against insufficient funds and that, under
applicable rules of the Federal Reserve Bank of Atlanta or other check
collection rules or procedures, cannot be returned and charged back as a matter
of right to the presenting or collecting bank.

“Preliminary Closing Statement” means the statement reflecting the Assets and
Liabilities as of the end of the third (3rd) Business Day prior to the Closing
Date, which statement shall be prepared by Seller, in consultation with
Purchaser, substantially in the format of Schedule 1.6.

“Prepaid Expenses” means all operating expenses and fees accrued or prepaid
prior to the Closing Date relating to the Branches, including, without
limitation and as applicable, rents, utility payments, and FDIC assessments, but
not including those related to Taxes, that appear as an asset in respect of the
Branches on the Preliminary Closing Statement or the Final Closing Statement, as
the case may be, that (i) have been recorded in accordance with GAAP; (ii) are
not intercompany or interoffice accounts; and (iii) provide future benefit to
the business conducted at the Branches.

“Property Examination” has the meaning set forth in Section 6.16(b).

“Purchase Price” has the meaning set forth in Section 2.1(b).

“Purchased Loans” means those certain loans listed on Schedule 1.7, together
with all Loan Documents and Records pertaining to such loans. This list will be
updated as of the Closing Date.

 

5



--------------------------------------------------------------------------------

“Purchaser” has the meaning set forth in the Recitals.

“Purchaser Benefit Plan” has the meaning set forth in Section 7.4(c).

“Purchaser ESOP” has the meaning set forth in Section 7.4(b).

“Purchase Welfare Plan” has the meaning set forth in Section 7.4(f).

“Real Property” means the real property owned by Seller and identified by the
street addresses of the Branches and the buildings thereon, including any
Improvements thereon and all fixtures not included in the property described in
the definition of Furniture and Fixtures.

“Real Property Leases” means the real property leases with respect to the Leased
Real Property identified on Schedule 1.5.

“Records” means all records and original documents in Seller’s possession
(including records maintained electronically) which pertain to and are utilized
by Seller to administer, reflect, monitor, evidence or record information
respecting the business or conduct of the Branches (including transaction
tickets and stop payment orders through the Closing Date and all records for
closed accounts located in the Branches) and all such records and original
documents with respect to the Assets and Liabilities.

“Regulatory Approvals” means all approvals, permits, authorizations, waivers or
consents of governmental or regulatory agencies or authorities necessary or
appropriate to permit consummation of the transactions contemplated herein and
includes, without limitation, the following: (i) approval of the FDIC under the
Bank Merger Act; (ii) approvals of the OCC under applicable Law; and
(iii) expiration of the waiting period provided for in the Bank Merger Act
without commencement of any action challenging the transactions contemplated
hereunder by the United States Department of Justice or any other person.

“Repurchase Price” has the meaning set forth in Section 2.6(a).

“Restricted Period” has the meaning set forth in Section 6.15(a).

“Safe Deposit Agreements” means any agreements, including rental agreements,
related to the safe deposit boxes, if any, located in the Branches.

“Seller” has the meaning set forth in the Recitals.

“Settlement Payment” means a payment made pursuant to Section 3.2(c).

“Tax Returns” means all returns or other reports required to be filed with
respect to any Taxes, including information returns.

“Tax” or “Taxes” refers to all federal, state, local, or foreign income, gross
receipts, windfall profits, severance, property, production, sales, use, excise,
transfer, license, franchise, employment, withholding or similar taxes or
amounts required to be withheld and paid over to any government in respect of
any tax or governmental fee or charge, including any interest, penalties, or
additions to tax on the foregoing.

“Transferred Employee” has the meaning set forth in Section 7.4(b).

 

6



--------------------------------------------------------------------------------

“Transition Services Agreement” means an agreement between Purchaser and Seller
that defines the processes, procedures and services that Seller, its
subsidiaries or third party servicers, will provide to Purchaser as contemplated
therein.

1.2 Use and Application of Terms. In using and applying the various terms,
provisions and conditions in this Agreement, the following shall apply: (1) the
terms “hereby”, “hereof”, “herein”, “hereunder”, and any similar words, refer to
this Agreement; (2) words in the masculine gender mean and include correlative
words of the feminine and neuter genders and words importing the singular
numbered meaning include the plural number, and vice versa; (3) words importing
persons include corporations, associations, general partnerships, limited
partnerships, limited liability partnerships, limited liability limited
partnerships, limited liability companies, trusts, business trusts, corporations
and other legal organizations, including public and quasi-public bodies, as well
as individuals; (4) the use of the terms “including” or “included in”, or the
use of examples generally, are not intended to be limiting; and (5) this
Agreement shall not be applied, interpreted and construed more strictly against
a person because that person or that person’s attorney drafted this Agreement.

ARTICLE 2

THE TRANSACTIONS

2.1 Transfer and Consideration.

(a) Subject to the terms and conditions set forth in this Agreement, at the
Closing Time, Purchaser shall (i) purchase the Assets and (ii) assume the
Liabilities, and Seller shall sell, assign, transfer, convey and deliver to
Purchaser, free and clear of all Encumbrances, all of Seller’s right, title and
interest in and to the Assets and the Liabilities.

(b) The purchase price to be paid by Purchaser shall be an amount (the “Purchase
Price”) computed as follows:

(i) An amount equal to 3.50% of the average daily balance (excluding Accrued
Interest) of Assumed Deposits for the period commencing ten (10) calendar days
prior to and inclusive of the day prior to the Closing Date and ending on the
day prior to the Closing Date (the “Deposit Premium”); plus

(ii) An amount equal to 100.00% of the Loan Value of the Purchased Loans; plus

(iii) The amount of Cash on Hand as of the Closing Date; plus

(iv) The amounts set forth on Schedule 2.1 for the Real Property, Improvements
and other Assets (other than the Purchased Loans and the Cash on Hand).

2.2 Assumption of Obligations. Purchaser shall assume and thereafter fully and
timely discharge the duties and obligations of Seller relating to all periods
from and after the Closing Time with respect to the Assumed Deposits, Assumed
Contracts and other Liabilities as may arise under applicable Law, rules of
automated clearing houses and other payment systems which relate thereto, and in
accordance with the terms of account agreements or other agreements with
depositors applicable to such accounts as such terms and agreements are in
effect on the Closing Time.

2.3 Adjustment for Prepaid Expenses. All Prepaid Expenses relating to the
Branches, transferred at Closing, shall be prorated between the parties. To the
extent that Seller has Prepaid Expenses that are expenses allocable to Purchaser
pursuant to this Section 2.3, such expenses shall appear

 

7



--------------------------------------------------------------------------------

as an Asset on the Preliminary Closing Statement and the Final Closing
Statement. To the extent that Prepaid Expenses have been accrued and not paid by
Seller or prepaid by customers prior to the Closing Date, they shall appear as a
Liability on the Preliminary Closing Statement and the Final Closing Statement.

2.4 Allocation of Consideration. Purchaser and Seller agree that the
consideration payable hereunder at the Closing shall be allocated among the
Assets, tangible and intangible, on the basis of an allocation (the
“Allocation”) to be reasonably determined by Purchaser and Seller in accordance
with applicable regulations and the Code. Purchaser and Seller agree (i) to
timely file a mutually acceptable appropriate IRS form in accordance with the
Allocation and (ii) that the Allocation shall be binding on Purchaser and Seller
for all tax reporting purposes, except that either party may change any such
report in the event of a dispute with any taxing authority or take any other
step to settle or resolve such a dispute.

2.5 Sale and Transfer of Servicing and Escrows.

(a) All rights, obligations, liabilities and responsibilities with respect to
the servicing of the Purchased Loans after the Closing Time will be assumed by
Purchaser. Seller shall be discharged and indemnified by Purchaser from all
liability with respect to servicing of the Purchased Loans after the Closing
Time, and Purchaser shall be indemnified by Seller from all liability with
respect to servicing the Purchased Loans prior to the Closing Time; provided,
however, for a reasonable period of time after the Closing Time, the parties
shall cooperate fully with each other in connection with any acts or actions
required to be taken by either party with respect to such Purchased Loans and
work together to ensure compliance by both parties with all applicable
requirements of each party with respect to such Purchased Loans.

(b) Purchaser shall assume, and agrees to undertake and discharge, any and all
obligations of the holder and servicer of any Purchased Loans that are mortgage
loans, if any, after the Closing Time as such obligations may relate to the
escrow, maintenance of escrow and payments from escrow of moneys paid by or on
account of the applicable mortgagor. On or before the fifth (5th) Business Day
after the Closing Date, Seller shall remit by wire transfer of immediately
available funds to Purchaser any and all funds held in escrow that were
collected and received pursuant to a mortgage Purchased Loan for the payment of
taxes, assessments, hazard insurance premiums, primary mortgage insurance policy
premiums, if applicable, or comparable items prior to the Closing Time plus any
Accrued Interest.

2.6 Repurchase of Defective Purchased Loans.

(a) For a period of three (3) months following the Closing Date, Seller shall be
obligated to repurchase for an amount equal to the Loan Value of the Purchased
Loan as of the end of the Cure Period (the “Repurchase Price”) any Purchased
Loan for which any representation or warranty made by Seller in Section 4.15 of
this Agreement has been breached in any material respect (a “Defective Loan”).
Upon discovery by Purchaser or Seller of a Defective Loan, Purchaser or Seller,
as applicable, shall provide prompt written notice of such discovery to the
other party (the “Notice”).

(b) Seller shall have the right and option to cure a Defective Loan, which is
reasonably curable, provided that such a cure, reasonably satisfactory to
Purchaser, is completed within thirty (30) calendar days of receipt by Seller of
a Notice (“Cure Period”).

(c) In the event Seller has not cured a Defective Loan in accordance with
Section 2.6(b), Seller shall repurchase the Defective Loan within fifteen
(15) calendar days of the expiration of the Cure Period.

 

8



--------------------------------------------------------------------------------

(d) Upon any repurchase of a Defective Loan hereunder, Purchaser shall endorse
over, reassign, deliver and transfer to Seller by delivery to Seller of all the
Loan Documents with appropriate completed endorsements, which shall be without
recourse, so as to vest Seller with title to the reassigned Purchased Loan.
Purchaser shall execute such other documents to accomplish the foregoing
intention as Seller may reasonably request. Upon such delivery and assignment,
Seller shall promptly pay to Purchaser the Repurchase Price.

2.7 Assumption of IRA Account Deposits.

(a) With respect to Assumed Deposits in IRAs, Seller shall use reasonable
efforts and shall cooperate with Purchaser in taking any action reasonably
necessary or appropriate to accomplish or accompany the appointment of Purchaser
(or an Affiliate of Purchaser designated by Purchaser) as successor custodian or
the delegation to Purchaser (or an Affiliate of Purchaser) of Seller’s authority
and responsibility as custodian of all such IRA deposits, including, but not
limited to, sending to the depositors thereof appropriate notices, cooperating
with Purchaser (or such Affiliate) in soliciting consents from such depositors,
executing assignments reasonably satisfactory to Purchaser, and filing any
appropriate applications with applicable regulatory authorities. If any such
delegation is made to Purchaser (or such Affiliate), Purchaser (or such
Affiliate) shall perform all of the duties so delegated and comply with the
terms of Seller’s agreement with the depositor of the IRA deposits affected
thereby.

(b) If, notwithstanding the foregoing, as of the third (3rd) Business Day prior
to the Closing Date, Purchaser shall be unable to retain deposit liabilities in
respect of an IRA, the account holder has notified Seller or Purchaser of the
account holder’s objection to Purchaser acting as custodian or trustee of such
IRA or if Purchaser, in its sole discretion, has notified Seller that such IRA
shall be excluded from the Assumed Deposits, such deposit liabilities shall be
Excluded Deposits for purposes of this Agreement.

ARTICLE 3

CLOSING PROCEDURES

3.1 Closing Date and Place; Notifications. The closing of the transactions
provided for herein (the “Closing”) shall be held at 10:00 a.m. Eastern Time at
the offices of Troutman Sanders, LLP, 600 Peachtree Street, Suite 5200, Atlanta,
Georgia 30308, or at another place agreed to by the parties, on the later of
(i) March 25, 2016, and (ii) the first Friday that is a Business Day after the
date on which the last condition precedent in Article 8 is satisfied or waived,
or such other time and date mutually agreed to in writing by the parties (the
“Closing Date”).

3.2 Procedure at the Closing; Adjustments.

(a) No later than one (1) Business Day prior to the Closing Date, Seller shall
deliver to Purchaser the Preliminary Closing Statement prepared in the format
set forth on Schedule 1.6 and based on figures as of the end of the third
(3rd) Business Day immediately preceding the Closing Date.

(b) At the Closing, the parties shall deliver the documents referred to in
Section 8.1(d), Section 8.2(d) and Section 8.3. The sales, purchases, transfers,
assumptions, leases and other acts made or taken at the Closing will be made or
taken to be effective as of the Closing Time although the Settlement Payment may
be paid at any time on the Closing Date. Seller shall be responsible for the
Branches and the operation thereof until the Closing Time. The Closing Time
shall be the relevant cutoff time for purposes of the proration described in
Section 2.3, and any amounts to be paid in accordance with Section 2.3 shall be
paid contemporaneously with the Final Settlement Payment on the Adjustment Date.

 

9



--------------------------------------------------------------------------------

(c) Seller shall pay to Purchaser (or Purchaser shall pay to Seller) via wire
transfer of immediately available funds before 2:00 p.m. Eastern Time on the
Closing Date to an account specified by the receiving party by the calendar day
immediately prior to the Closing Date in an amount calculated based on the
Preliminary Closing Statement (the “Settlement Payment”) equal to the excess of
(i) the Liabilities, over (ii) the Purchase Price, all as calculated based on
the Preliminary Closing Statement. If the Settlement Payment is an amount
greater than zero, Seller shall pay to Purchaser an amount equal to the
Settlement Payment. If the Settlement Payment is an amount less than zero,
Purchaser shall pay to Seller an amount equal to the absolute value of such
negative Settlement Payment.

(d) Within thirty (30) calendar days after the Closing, Purchaser shall
determine the actual Liabilities and Purchase Price as of the Closing Time and
deliver to Seller the Final Closing Statement. The Final Closing Statement shall
become final and binding on Purchaser and Seller on the earlier of (i) the date
it is approved by Purchaser by written notice to Seller or (ii) at 5:00 p.m.
Eastern Time on the tenth (10th) Business Day after it is delivered by Purchaser
to Seller unless, within such ten (10) Business Day period, Seller gives written
notice to Purchaser of its actual or potential disagreement with respect to any
item included in such Final Closing Statement. Seller and Purchaser shall use
their commercially reasonable efforts to resolve the disagreement or concern
during the ten (10) Business Day period following receipt by Purchaser of such
notice. If the disagreement or concern is not resolved during such ten
(10) Business Day period, the dispute shall be referred to a Dispute Resolver,
and such Final Closing Statement shall be modified, if required, by the Dispute
Resolver and thereupon such Final Closing Statement shall become final and
binding. Purchaser and Seller shall share equally the cost of any Dispute
Resolver. The “Final Settlement Payment” shall equal the excess of (i) the
Liabilities, over (ii) the Purchase Price, all as finally determined pursuant to
this Section 3.2(d) and reflected on the Final Closing Statement. Interest at
the Federal Funds Rate from the Closing Date to, but excluding, the Adjustment
Date shall be included in the Final Settlement Payment.

(e) Within five (5) Business Days after the Final Closing Statement becomes
final and binding pursuant to subsection (d) of this Section (the “Adjustment
Date”):

(i) if the Final Settlement Payment exceeds the Settlement Payment, Seller shall
pay Purchaser the amount of such excess;

(ii) if the Final Settlement Payment is less than the Settlement Payment,
Purchaser shall pay Seller the amount of such deficiency; and

(iii) if the Final Settlement Payment equals the Settlement Payment, then no
further payment shall be made.

(f) All payments to be made hereunder by one party to the other shall be made by
wire transfer of immediately available funds before 2:00 p.m. Eastern Time on
the Adjustment Date to an account specified by the receiving party by the
calendar day immediately prior to the Adjustment Date.

(g) If any instrument of transfer contemplated herein shall be delivered or
recorded in any public record before the Closing Time and thereafter the Closing
is not completed, then at the request of the transferring party, the other party
will deliver (or execute and deliver) such instruments and take such other
action as such transferring party shall reasonably request to revoke such
purported transfer.

 

10



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants as follows:

4.1 Corporate Organization and Authority. Seller is a national bank duly
organized, validly existing and in good standing under the laws of the United
States and has the requisite power and authority to conduct the business now
being conducted at the Branches, to accept and maintain the Assumed Deposits and
to own the Assets. Seller’s Deposits maintained at the Branches are insured by
the FDIC, subject to applicable FDIC coverage limitations. Seller has the
requisite corporate power and authority and has taken all corporate action
necessary in order to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. This Agreement is a valid and binding
agreement of Seller enforceable against Seller in accordance with its terms
subject, as to enforcement, to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles (the
“Enforceability Exceptions”).

4.2 No Conflict; Licenses and Permits. The execution, delivery and performance
of this Agreement by Seller does not, and will not, violate any provision of its
charter or bylaws or, subject to the receipt of the Regulatory Approvals,
violate or constitute a breach or contravention of, or default under, any Law to
which Seller is subject or under any agreement or instrument of Seller, or by
which Seller is otherwise bound, or to which any of the Assets, Assumed
Deposits, or Assumed Contracts (except for any required consents under Assumed
Contracts in respect of the transactions herein contemplated) or the Branches
are subject, which violation, breach, contravention or default could reasonably
be expected to have a Material Adverse Effect. Seller has all material licenses,
franchises, permits, certificates of public convenience, orders and other
authorizations of all foreign, federal, state and local governments and
governmental authorities necessary for the lawful conduct of its business at the
Branches as now conducted and all such licenses, franchises, permits,
certificates of public convenience, orders and other authorizations are valid
and in good standing and are not subject to any suspension, modification or
revocation or proceedings related thereto.

4.3 Approvals and Consents. Except as required to obtain the Regulatory
Approvals, no notices, reports or other filings are required to be made by
Seller with, nor are any consents, registrations, approvals, permits or
authorizations required to be obtained by Seller from, any governmental or
regulatory authorities in connection with the execution and delivery of this
Agreement by Seller and the consummation by Seller of the transactions
contemplated hereby.

4.4 Title to Assets. Seller has good and marketable fee title to the Assets,
free and clear of all Encumbrances.

4.5 Condemnation Proceedings. Seller has not received any written notice of any
condemnation or eminent domain proceedings or negotiations for the purchase of
the Real Property in lieu of condemnation, and no condemnation or eminent domain
proceedings or negotiations have been commenced or, to Seller’s knowledge,
threatened in connection with the Branches.

4.6 Assumed Contracts. Each Assumed Contract constitutes a valid and binding
obligation of Seller and there does not exist, with respect to Seller’s
obligations thereunder, any default, or event or condition which constitutes, or
after notice or passage of time or both would constitute, a material default on
the part of Seller under any Assumed Contract. Each lease relating to Furniture
and Fixtures used in a Branch is current and all rents, expenses and charges
payable by Seller have been paid or accrued in accordance with the terms
thereof.

4.7 Fiduciary Obligations. Other than in respect of IRAs, Seller has no trust or
fiduciary relationship or obligations in respect of any of the Assumed Deposits
or in respect of any other Assets or Liabilities.

 

11



--------------------------------------------------------------------------------

4.8 Employees. To Seller’s knowledge, it has complied in all material respects
with applicable Law (including, without limitation, the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)), rules and regulations
relating to the employment of labor or the provision of compensation or benefits
thereto, including without limitation those relating to wages, hours, unfair
labor practices, employment discrimination and payment of social security and
similar taxes with respect to employees at the Branches.

4.9 Proceedings. There is no action, suit, proceeding or investigation pending
or, to Seller’s knowledge, threatened against Seller, in, before, or by any
court or governmental agency or authority related to the Assets, the Assumed
Deposits or the Branches or that could reasonably be expected to have a Material
Adverse Effect.

4.10 Regulatory Matters. There are no pending, or, to the knowledge of Seller,
threatened, disputes or controversies between Seller and any federal, state or
local governmental authority (i) with respect to the Branches or (ii) that could
reasonably be expected to have a Material Adverse Effect. Seller is unaware of
any reason why the Regulatory Approvals and, to the extent necessary to
consummate the transaction described herein, any other approvals, authorization
or filings, registrations and notices cannot be obtained.

4.11 Compliance with Laws. To Seller’s knowledge, its business at the Branches
has been conducted in compliance with applicable Law, except for any failure to
comply that could not reasonably be expected to have a Material Adverse Effect.

4.12 Absence of Certain Changes, Etc. Except in connection with the transaction
contemplated hereby, since September 30, 2015, Seller’s business at the Branches
has been conducted only in, and there has not been any material transaction
other than according to, the ordinary and usual course of such business and
there has not been any material adverse change, individually or in the
aggregate, in the condition (financial or otherwise), properties, business or
results of operations of the Branches, or any development or combination of
developments (other than those related to general economic conditions or
conditions generally affecting the industry and/or areas in which the Branches
operate) which, individually or in the aggregate, is reasonably likely to result
in any such change.

4.13 Books and Records. Since September 30, 2015, the books, accounts and
records of the Branches have been maintained in accordance with safe and sound
banking practices and in a manner consistent with past practice, which, as they
relate to financial accounting, is in accordance with GAAP.

4.14 Tax Representations.

(a) With respect to the Assumed Deposits, Seller is in material compliance with
the law and IRS regulations relative to (i) obtaining from depositors of the
Assumed Deposits executed IRS Forms W-8 and W-9 and (ii) the reporting of
interest.

(b) Seller has paid when due Taxes in respect of the Assets. There are no liens
for Taxes allocated to or imposed on Seller on any of the Assets and to the
knowledge of Sellers there is no basis for the assertion of any such liens,
other than normal and recurring ad valorem tax liens and sales and use taxes on
assets being sold.

(c) No tax is required to be withheld by Purchaser from the Purchase Price or
Settlement Payment as a result of the transfers contemplated by this Agreement
pursuant to the Code or any other provision of federal, state or local Tax law.

 

12



--------------------------------------------------------------------------------

4.15 Purchased Loans. With respect to each Purchased Loan:

(a) such Purchased Loan was solicited, originated and has been serviced and
administered in material compliance with all applicable requirements of
applicable Law, and there was no fraud on the part of Seller, any of its
employees or agents or, to Seller’s knowledge, any other person, with respect to
the origination of any Purchased Loan;

(b) each note evidencing a Purchased Loan and any related security instrument
(including, without limitation, any guaranty or similar instrument) constitutes
a valid and legally binding obligation of each borrower, other obligor and
guarantor thereunder enforceable in accordance with its terms, subject to the
Enforceability Exceptions;

(c) the collateral for each secured Purchased Loan is (i) the collateral
described in the related Loan Documents, and (ii) subject to a valid,
enforceable and perfected lien with the priority reflected in the Loan
Documents;

(d) such Purchased Loan was made in accordance with Seller’s standard
underwriting and documentation guidelines as in effect at the time of its
origination and has been serviced and administered substantially in accordance
with the Loan Documents and Seller’s standard loan servicing procedures as in
effect from time to time;

(e) except as set forth on Schedule 1.7, Seller is and at Closing will be the
sole owner of each Purchased Loan, free and clear of any Encumbrance, and such
Purchased Loan was made or acquired by Seller in the ordinary course of
business;

(f) such Purchased Loan is not presently serviced by third parties, and there is
no obligation, agreement or understanding whatsoever that could result in such
Purchased Loan becoming subject to any such third party servicing;

(g) there has been no modification to or waiver of the terms of the applicable
Loan Documents except as reflected in writing in the loan file for such
Purchased Loan, and Seller has not taken or failed to take any action that would
entitle any borrower, other obligor or guarantor under such Purchased Loan to
assert successfully any claim against Seller or Purchaser (including without
limitation any right not to repay any such obligation or any part thereof);

(h) no borrower, other obligor or guarantor has been released from liability on
the Purchased Loan except as set forth in the Loan Documents;

(i) there is no pending, or to Seller’s knowledge, threatened litigation or
claims which may affect the title or interest of Seller or any borrower, other
obligor or guarantor in and to such Purchased Loan, and there are no pending or,
to Seller’s knowledge, threatened foreclosures, total or partial condemnation or
repossession proceedings or insurance claims with respect to such Purchased
Loan;

(j) no approval, consent, authorization or action of, any borrower, other
obligor or guarantor is required in connection with the transfer of such
Purchased Loan;

(k) Seller has taken no action, or failed to take any action, which would result
in a valid claim or valid defense (including the defense of usury) to the
enforcement of such Purchased Loan or a valid right of setoff or rescission, and
no claim or defense (including the defense of usury) to the enforcement of such
Purchased Loan or a valid right of setoff or rescission has been asserted with
respect to such Purchased Loan; and

 

13



--------------------------------------------------------------------------------

(l) the information and descriptions concerning the Purchased Loan contained in
any previously provided due diligence materials are true and correct.

4.16 Assumed Deposits. None of the Assumed Deposits are: (i) deposits securing
loans or other extensions of credit by Seller that are not Purchased Loans;
(ii) other than IRA deposits, deposits held in accounts for which Seller acts as
fiduciary; (iii) deposits subject to legal process; (iv) deposits which are
treated as abandoned property under applicable Law related to abandoned
property; (v) deposits held in the name of Seller or any of its affiliated
entities as depositor; (vi) deposits represented by official checks, travelers
checks, money orders, or certified checks of Seller; or (vii) accounts
designated as “closed” on the books and records of Seller.

4.17 Brokers’ Fees. Other than fees payable to Banks Street Partners, LLC (which
Seller agrees to pay), Seller has not employed any broker or finder or incurred
any liability for any brokerage fees, commissions or finders’ fees in connection
with the transactions contemplated by this Agreement.

4.18 Environmental Matters. To Seller’s knowledge, Seller is, and has been, in
material compliance with all Environmental Laws with respect to the Real
Property. There are no underground storage tanks on, in or under the Real
Property, and no underground storage tanks have been closed or removed from the
Real Property except in compliance with all Environmental Laws. The Real
Property is not contaminated with and do not otherwise contain any Hazardous
Material.

4.19 No Other Representations or Warranties. Except for the representations and
warranties expressly contained in this Agreement, none of Seller, any Affiliate
of Seller or any other person has made or makes any other express or implied
representation or warranty, either written or oral, on behalf of Seller.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants as follows:

5.1 Corporate Organization and Authority. Purchaser is a national bank duly
organized, validly existing and in good standing under the laws of the United
States and has the requisite corporate power and authority and has taken all
corporate action necessary in order to execute and deliver this Agreement, to
consummate the transactions contemplated hereby and to own the Assets and to
operate the Branches. This Agreement is a valid and binding agreement of
Purchaser enforceable against Purchaser in accordance with its terms subject, as
to enforcement, to the Enforceability Exceptions.

5.2 No Conflict. The execution, delivery and performance of this Agreement by
Purchaser does not, and will not, violate any provision of its charter or bylaws
or, subject to the receipt of the Regulatory Approvals, violate or constitute a
breach or contravention of, or default under, any Law to which Purchaser is
subject or under any agreement or instrument of Purchaser, or by which Purchaser
is otherwise bound, which violation, breach, contravention or default could
reasonably be expected to have a Material Adverse Effect.

5.3 Approvals and Consents. Except as required to obtain the Regulatory
Approvals, no notices, reports or other filings are required to be made by
Purchaser with, nor are any consents, registrations, approvals, permits or
authorizations required to be obtained by Purchaser from, any governmental or
regulatory authorities in connection with the execution and delivery of this
Agreement by Purchaser and the consummation by Purchaser of the transactions
contemplated hereby.

 

14



--------------------------------------------------------------------------------

5.4 Proceedings. There is no action, suit, proceeding or investigation pending
or, to Purchaser’s knowledge, threatened against Purchaser, in, before, or by
any court or governmental agency or authority that could reasonably be expected
to have a Material Adverse Effect.

5.5 Regulatory Matters. There are no pending, or, to the knowledge of Purchaser,
threatened, disputes or controversies between Purchaser and any federal, state
or local governmental authority that could reasonably be expected to have a
Material Adverse Effect. Purchaser is deemed to be in satisfactory compliance
with the Community Reinvestment Act and its implementing regulations and
Purchaser has not been advised in writing of any supervisory concerns regarding
its satisfactory compliance with the Community Reinvestment Act. Purchaser is in
compliance with all applicable capital standards as of the date hereof, and is
unaware of any reason why the Regulatory Approvals and, to the extent necessary
to consummate the transaction described herein, any other approvals,
authorization or filings, registrations and notices cannot be obtained.

5.6 Financial Condition. Since the date of Purchaser’s most recent Consolidated
Report of Condition and Income as submitted to its primary regulatory authority,
there has not occurred any Material Adverse Effect on Purchaser. Except as
disclosed on Schedule 5.6, the financial condition of Purchaser is sufficient to
enable Purchaser to consummate the transactions contemplated hereby without
condition or contingency.

5.7 Brokers’ Fees. Other than fees payable to Olsen Palmer LLC (which Purchaser
agrees to pay), Purchaser has not employed any broker or finder or incurred any
liability for any brokerage fees, commissions or finders’ fees in connection
with the transactions contemplated by this Agreement.

5.8 No Other Representations or Warranties. Except for the representations and
warranties expressly contained in this Agreement, none of Purchaser, any
Affiliate of Purchaser or any other person has made or makes any other express
or implied representation or warranty, either written or oral, on behalf of
Purchaser.

ARTICLE 6

COVENANTS OF THE PARTIES

6.1 Activity in the Ordinary Course.

(a) From the date hereof to and including the Closing Date, Seller shall conduct
the business of the Branches in the ordinary and usual course consistent with
past practices and standards, and Seller shall not, without the prior written
consent of Purchaser:

(i) Offer interest rates or terms on any category of Deposits which are not
determined in a manner consistent with past practice and procedure;

(ii) Commence any new interest rate promotions with respect to any category of
Deposits without providing ten (10) calendar days’ prior written notice thereof
to Purchaser;

(iii) Change the fees charged for banking services at the Branches except in the
ordinary course of business consistent with past practice;

 

15



--------------------------------------------------------------------------------

(iv) Except as expressly contemplated herein, transfer to or from the Branches
to or from any of Seller’s other operations or branches any Assets or Assumed
Deposits;

(v) Except in the ordinary course of business, sell, transfer, assign, encumber
or otherwise dispose of or enter into any contract, agreement or understanding
to sell, transfer, assign, encumber or dispose of any Asset;

(vi) Make or agree to make any material Improvements to the Branches or the Real
Property;

(vii) Terminate or amend any terms of the Real Property Leases;

(viii) Terminate the operations of the Branches or file any application to
relocate, consolidate or close the Branches;

(ix) Enter into any commitment, agreement, understanding or other arrangements
to transfer, assign, encumber or otherwise dispose of the Branches, except in a
manner consistent with Seller’s obligations under this Agreement; or

(x) Transfer any employee employed at one of the Branches to any other branch of
Seller (except to the extent reasonably necessary to conduct the business of the
Branches in the ordinary and usual course) or transfer any employee employed at
any other branch of Seller to one of the Branches, nor will Seller permit any
employee of one of the Branches to post for positions outside such Branch, nor
will Seller grant any increase in the salary or wages of any of the employees of
the Branches other than normal increases at times and amounts consistent with
Seller’s past practices.

(b) Seller shall not, without the prior written consent of Purchaser, modify or
waive the terms of any Purchased Loan, or take or fail to take any action that
would entitle any borrower, other obligor or guarantor under any Purchased Loan
to assert successfully any claim against Seller or Purchaser (including without
limitation any right not to repay any such obligation or any part thereof).

6.2 Access and Confidentiality.

(a) Between the date of this Agreement and the Closing Date, Seller shall afford
to Purchaser and its officers, employees, agents and representatives full access
to the properties, books, records, contracts, documents, files (including
Records and Loan Documents) and other information of or relating to the
Branches, the Assets and the Liabilities upon reasonable advance notice during
normal business hours; provided, however, that any inspection shall be conducted
in a manner that does not unreasonably interfere with Seller’s normal business
operations or its relations with its customers. Seller shall cause its personnel
to be reasonably available during normal business hours, to an extent not
disruptive of ongoing operations, to provide information and assistance in
connection with Purchaser’s investigation of matters relating to the Branches,
the Assets and the Liabilities and to familiarize Purchaser with basic policies
and operational procedures of Seller relating to the Branches. Seller shall
furnish Purchaser with such additional financial and operating data and other
information about its business operations at the Branches as may be reasonably
necessary for the orderly transfer of the business operations of the Branches.
Seller shall allow Purchaser access to the Branches during normal business hours
upon execution of the Agreement for the purposes of inspecting and installing
signage, communication equipment and cabling, at Purchaser’s sole expense. In
the event that the transactions contemplated by this Agreement are not
consummated for any reason, Purchaser shall be responsible, at its sole expense,
for the removal of any equipment or cabling installed pursuant to this
Section 6.2(a) and for the repair of any damage done by such installation or
removal.

 

16



--------------------------------------------------------------------------------

(b) Subject to Section 11.4 hereof, each party to this Agreement shall hold, and
shall cause its respective directors, officers, employees, agents, consultants
and advisors to hold, in strict confidence (unless disclosure to a bank
regulatory authority is necessary in connection with any Regulatory Approval or
unless compelled to disclose by judicial or administrative process) all
discussions and information related to the Branches (or, if required under a
contract with a third party, concerning such third party) and, with respect to
Purchaser, all non-public personal information of any consumer or customer of
Seller, records, books, contracts, instruments, computer data, system
requirements and other data and information (collectively, “Confidential
Information”) furnished to it by Seller or Seller’s representatives pursuant to
this Agreement (except to the extent that such Confidential Information can be
shown to have been (i) previously known by such party on a non-confidential
basis; (ii) in the public domain through no fault of such party; or (iii) later
lawfully acquired from other sources by the party to which it was furnished and
such other source is not subject to a confidentiality restriction with regard to
such Confidential Information), and neither party shall release or disclose such
Confidential Information to any other person, except, upon the same conditions
of confidentiality, its auditors, attorneys, financial advisors, bankers, other
consultants and advisors and, to the extent permitted above, bank regulatory
authorities.

(c) This Section 6.2 shall not prohibit disclosure of Confidential Information
required by applicable Law to be disclosed, but such additional disclosure shall
be limited to that actually required by law, and the party making disclosure
shall give the other party as much notice as is practicable of such obligation
(except where prohibited by applicable Law) so that the other party may seek a
protective order or other similar or appropriate relief, and also shall
undertake in good faith to have the Confidential Information disclosed treated
confidentially by the party to whom the disclosure is made.

(d) Notwithstanding any other express or implied agreement, arrangement or
understanding to the contrary, Purchaser and Seller may disclose to any
applicable taxing authorities any fact that may be relevant to understanding the
tax treatment and the tax structure of this Agreement.

6.3 Regulatory Approvals. As soon as practicable after the date of this
Agreement and no later than ten (10) Business Days after the date of this
Agreement, and with the cooperation of Seller, Purchaser shall prepare and file
any applications to federal or state regulatory authorities for approvals
necessary, including all Regulatory Approvals, to consummate the transactions
contemplated by this Agreement. Seller shall cooperate promptly with Purchaser
in connection with Purchaser’s applications, and will prepare and file any such
applications required by regulatory authorities to be filed by Seller. Purchaser
shall use its commercially reasonable efforts to obtain each such approval as
promptly as practicable, and Purchaser and Seller will cooperate in connection
therewith and provide the other with copies of any applications relating thereto
prior to filing, other than material filed in connection therewith under a claim
of confidentiality.

6.4 ATMs; Assumed Contracts.

(a) Seller has made available to Purchaser a conformed copy of all potential
Assumed Contracts. If ATMs are not to be included as Assumed Furniture and
Fixtures, Purchaser, at its option, may convert/install ATMs up to ten (10) days
prior to the Closing Date, and Purchaser and Seller agree to cooperate and to
work together and develop a conversion schedule. In the event that the
transactions contemplated by this Agreement are not consummated for any reason,
Purchaser shall be responsible, at its sole expense, for the removal of any
equipment or cabling installed pursuant to this Section 6.4(a) and for the
repair of any damage done by such installation or removal.

 

17



--------------------------------------------------------------------------------

(b) Seller shall use its commercially reasonable efforts, and Purchaser shall
cooperate to, obtain from any parties to any Assumed Contracts any required
consents to the assignment of the Assumed Contracts to Purchaser, under the
existing terms and conditions contained in the Assumed Contracts on the Closing
Date; provided, however, that Seller shall not obtain any consent that imposes a
condition, commitment or requirement that would, after consultation with
Purchaser and in Purchaser’s reasonable judgment, adversely affect the
operations of the Branches. Any such Assumed Contract for which consent has not
been obtained as of the Closing Date shall not be an Assumed Contract and Seller
shall have no obligation to continue attempting to obtain such consent.

6.5 Transitional Matters.

(a) On the Closing Date, Seller shall provide Purchaser all Delivery Records
associated with the Deposits in its possession at each Branch. Immediately
following the Closing Date, Seller shall provide to Purchaser, at Purchaser’s
sole expense and at a location designated by Purchaser, all Loan Documents. Upon
Closing, Seller shall provide Purchaser all the data which is reasonably
necessary for the conversion of the Assumed Deposits to Purchaser’s data
processing system; provided, however, that Seller and Purchaser each shall pay
for their own expenses incurred in the conversion. Seller shall complete an
assignment and allonge for each Purchased Loan or a global instrument of
assignment in form and substance reasonably acceptable to Purchaser and deliver
the assignments and allonges or global instrument at Closing. Thereafter, Seller
will honor in a timely manner any further reasonable requests by Purchaser
relative to additional endorsements, assignments or similar matters with respect
to the Loan Documents for Purchased Loans; provided, however, with respect to
specific Loan Documents, Seller may require additional time to effectively
transfer title thereto and Purchaser shall not hold Seller liable for any
reasonable delays in the delivery of such Loan Documents.

(b) Seller and Purchaser shall cooperate with each other and shall use their
commercially reasonable efforts to cause the timely transfer of information
concerning the Assumed Deposits and the Purchased Loans which is maintained on
Seller’s data processing systems. Within ten (10) calendar days after the date
of this Agreement, Seller and Purchaser shall each designate appropriate and
qualified personnel to be responsible for this cooperation of the parties in
such transfer of information, and such personnel shall meet to discuss products,
data mapping and the delivery of Delivery Records to Purchaser. Within
forty-five (45) calendar days after the date of this Agreement, Seller and
Purchaser shall execute a written, mutually acceptable Transition Services
Agreement with respect to post-closing trailing transaction settlement
procedures and specifications. If the parties agree to the electronic delivery
of such materials, Purchaser may require up to three sets of electronic data
files, corresponding layouts, and applicable balancing reports, with respect to
the Assumed Deposits and Purchased Loans. One set, whether electronic or not,
shall be the live conversion set and be created after processing on the night of
the Closing Date and be delivered to Purchaser no later than noon Eastern Time
on the day following the Closing Date. Any other set must only be provided by
Seller to Purchaser following at least ten (10) business days prior notice.

(c) In connection with its processing on the night of the Closing, Seller will
produce and mail to the customers of the Branches, statements dated the Business
Day immediately following the Closing Date on any Assumed Deposit or Purchased
Loan account normally receiving a statement.

(d) Anything herein to the contrary notwithstanding, neither Purchaser nor
Seller shall object to the use by depositors of the Assumed Deposits of checks
and similar instruments issued to or ordered by such depositors on or prior to
the Closing Date, which instruments may bear Seller’s name, or any logo,
trademark, service mark, trade name or other proprietary mark of Seller, for a
period of up to sixty (60) calendar days after the Closing Date. Seller and
Purchaser will, prior to Closing, agree on a mutually acceptable method to
notify customers who use, and to transfer funds and authorization relating to,
direct deposit and direct debit arrangements related to the Assumed Deposits.

 

18



--------------------------------------------------------------------------------

(e) Purchaser, at its option, may maintain existing account numbers issued to
depositors of all Assumed Deposits and Purchaser agrees to furnish such
depositors with checks, withdrawal order forms and ATM access/debit cards.

6.6 Customer Notices. Prior to Closing, Seller and Purchaser will work together
in good faith to: (i) notify the customers of the Branches of the transactions
contemplated hereby and (ii) provide all notices to such customers and other
persons that Seller or Purchaser, as the case may be, is required to give by any
regulatory authority having jurisdiction or under applicable Law, including but
not limited to any notice required by the Real Estate Settlement Procedures Act
of 1974, as amended, or the terms of any agreement between Seller and any
customer in connection with the transactions contemplated hereby. Any such
notice or communication may only be sent after the other party has had a
reasonable opportunity to review and comment with respect to such notice or
communication. All costs and expenses of any such notice or communication sent
or published under this Agreement by Purchaser or Seller shall be the
responsibility of the party sending such notice or communication and all costs
and expenses of any joint notice or joint communication shall be shared equally
by Seller and Purchaser.

6.7 Maintenance of Records. Through the Closing Time, Seller will maintain the
Records in accordance with safe and sound banking practices and in a manner
consistent with past practice, which, with respect to financial accounting
matters, is understood by Seller to be generally in accordance with GAAP.
Purchaser may upon reasonable notice, at its own expense and during normal
business hours, make such copies of and excerpts from the Records as it may deem
desirable. All Records, whether held by Purchaser or Seller, shall be maintained
for such periods following the Closing as are required by Law, unless the
parties shall, applicable Law permitting, agree in writing to a different
period. From and after the Closing Date, each party to this Agreement agrees to
cooperate with the other party in responding to any reasonable request for
information regarding or contained in the Records. Purchaser shall make
available the Delivery Records and Seller shall make available the retained
records, for inspection by the other party, as applicable, during normal
business hours of each, after reasonable prior notice, and each party may, at
its respective expense, have copies made of excerpts from the retained records
or the Delivery Records, as each may deem necessary. The requesting party shall
be responsible for any expenses relating to such request, including reasonable
research fees charged by the other party.

6.8 ATM/Debit Cards, Billpay, Mobile Banking, and Internet Banking. Seller will
provide Purchaser with a list of ATM access/debit cards issued by Seller to
depositors of any Assumed Deposits and customers of the Branches that are
billpay, mobile banking and Internet banking participants and a data processing
record containing all addresses of such customers therefor, within a reasonable
period after the date of this Agreement and at intervals thereafter prior to the
Closing Date that are mutually agreed to by the parties within thirty
(30) calendar days after the date of this Agreement. At Closing, Seller will
provide Purchaser with a final list of such issued ATM access/debit cards and
customers of the Branches that are billpay, mobile banking and Internet banking
participants issued by Seller. Seller shall render ATM/debit cards and billpay,
mobile banking and Internet banking for customers of the Branches inactive as of
the Closing Time. Purchaser shall issue ATM access/debit cards to depositors of
any Assumed Deposits prior to the Closing Date, which cards shall be effective
as of the Closing Time.

6.9 Training. Seller shall permit Purchaser to train employees of the Branches
before Closing with regard to Purchaser’s operations, policies and procedures at
Purchaser’s sole cost and expense. This training may, as mutually agreed upon by
Seller and Purchaser, take place at the Branches and may take place during
business hours; provided, however, that any training that occurs shall be
conducted in a manner not disruptive to operations of the Branches.

 

19



--------------------------------------------------------------------------------

6.10 Collateral for Public Funds Deposits. Within thirty (30) calendar days
after the date of this Agreement, Seller shall provide Purchaser with a listing
of any pledge of collateral by Seller with respect to any Deposit proposed to be
an Assumed Deposit that constitutes public funds or otherwise requires
collateral. Purchaser shall use its commercially reasonable efforts to make
arrangements acceptable to such customer prior to the Closing Date to replace
Seller’s collateral with collateral belonging to Purchaser. If such Deposit
cannot be collateralized in a manner acceptable to the deposit customer, such
Deposit shall be an Excluded Deposit for purposes of this Agreement.

6.11 Collateral Assignments and Filing. As requested by Purchaser, Seller shall
take all such reasonable actions to assist Purchaser in obtaining the valid
perfection of a first priority lien or security interest in the collateral, if
any, securing each Purchased Loan in favor of Purchaser or its designated
assignee as secured party.

6.12 Credit Insurance. Seller shall remit all proceeds it receives after the
Closing Time on account of credit insurance on the Purchased Loans to Purchaser,
and Seller will use its commercially reasonable efforts to assign policies of
credit insurance associated with the Purchased Loans to Purchaser. Purchaser
will remit any insurance premiums paid to it in connection with the Purchased
Loans to the appropriate credit insurance company.

6.13 Insurance; Risk of Loss. Prior to the Closing Time, Seller shall
(i) maintain the Assets in customary repair, order, and condition, reasonable
wear and tear and damage by fire or other unavoidable casualty excepted;
(ii) maintain insurance on the Assets consistent with its historical practices
and all risk of loss shall be on Seller; and (iii) remain in substantial
compliance with any obligations it has under the Assumed Contracts or otherwise
relating to maintenance of and insurance upon the Assets.

6.14 Settlement Operations after Closing.

(a) Seller and Purchaser hereby agree that, except as provided below or
otherwise agreed in writing by the parties, for a period of sixty (60) calendar
days after the Closing Date:

(i) Seller will transfer, convey, and assign to Purchaser on the date of its
receipt all deposits received by Seller after the Closing for credit to any of
the Assumed Deposit accounts, and all payments received by Seller after the
Closing for application to or on account of any of the Assets.

(ii) Seller shall notify Purchaser on the date of its receipt of the return to
it of any items deposited in, or cashed at, the Branches prior to the Closing
Date and shall expeditiously forward any such items to Purchaser. If Purchaser
cannot recover on such returned items after making a good faith effort to do so,
Seller shall reimburse Purchaser for such return items upon assignment of such
items by Purchaser to Seller.

(iii) To the extent permitted by Law and the applicable Deposit contracts,
Seller shall honor all properly payable checks, drafts, withdrawal orders and
similar items drawn on Seller’s forms against Assumed Deposits which are
presented to Seller by mail, or through clearing houses. Seller will make no
charge to Purchaser for forwarding such items, and will electronically transmit
such items on a daily basis, at mutually agreed upon intervals. If Purchaser
cannot receive an electronic transmission, Seller will make available daily to
Purchaser in an alternative method the items received from such clearing houses.
Provided that such items have been timely delivered to Purchaser by Seller,
Purchaser shall pay the items referred to in this Section 6.14(a)(iii). Seller
shall make supporting documentation available to Purchaser no later than 12:00
p.m. Eastern

 

20



--------------------------------------------------------------------------------

Time on the Business Day following the day they were received by Seller.
Purchaser shall promptly reimburse Seller on a daily basis for the amount of all
such checks and drafts paid by Seller.

(b) After the Closing Date, Seller shall, with assistance from Purchaser, notify
all Automated Clearing House (“ACH”) originators of the transfers and
assumptions made pursuant to this Agreement. For a period of sixty (60) calendar
days beginning on the Closing Date, Seller shall honor all ACH items related to
accounts assumed under this Agreement which are routed or presented to Seller.
Seller shall make no charge to Purchaser for honoring such items, and will
electronically transmit all such ACH data to Purchaser and generate appropriate
notice of change on a daily basis with first transmission from the immediately
preceding Business Day to Purchaser by a time mutually agreed to by the parties.
Seller and Purchaser shall make arrangements to provide for the daily settlement
with immediately available funds by Purchaser of any ACH items honored by
Seller, and Seller shall be held harmless and indemnified by Purchaser for
acting in accordance with this arrangement to accept ACH items. Seller agrees to
return ACH items as required and requested by Purchaser, provided Purchaser
furnishes in electronic or other agreed upon format the ACH entries to be
returned and adheres to Seller’s cutoff time for processing such items. Seller
further agrees to settle any and all ATM transactions effected on or before the
Closing Time, but processed after the Closing Time, as soon as practicable.
Purchaser and Seller agree to remit the total net balance of such transactions
to Seller or Purchaser, as the case may be, on the same date the transactions
are settled. In instances where a depositor of a Deposit made an assertion of
error regarding an account constituting an Assumed Deposit pursuant to the
Electronic Funds Transfer Act and Federal Reserve Board Regulation E, and
Seller, prior to the Closing Time, recredited the disputed amount to the
relevant account during the conduct of the error investigation, Purchaser agrees
to comply with a written request from Seller to debit such account in a stated
amount and remit such amount to Seller, to the extent of the balance of funds
available in the accounts.

(c) Seller shall provide Purchaser with a listing of each stop payment order
including date, amount, payee, and check number (but not the orders themselves)
in effect as to an Assumed Deposit on the Closing Date. Purchaser shall honor
all stop payment orders relating to the Assumed Deposits initiated prior to the
Closing and reflected in the data made available by Seller to Purchaser on the
Closing Date. In the event that Purchaser shall make any payment in violation of
a stop payment order initiated prior to the Closing but not reflected in stop
payment documents and the data made available by Seller to Purchaser prior to
such payment, then Seller shall indemnify, hold harmless and defend Purchaser
from and against all claims, losses and liabilities, including reasonable
attorneys’ fees and expenses, arising out of any such payment. In the event that
Purchaser shall make any payment in violation of a stop payment order initiated
prior to the Closing that is reflected in stop payment documents and the data
made available by Seller to Purchaser prior to such payment, then Purchaser
shall indemnify, hold harmless and defend Seller from and against all claims,
losses and liabilities, including reasonable attorneys’ fees and expenses,
arising out of any such payment.

(d) After the Closing Time, Purchaser hereby agrees to process any and all
“charge-back items” received subsequent to the Closing Time but arising prior
thereto against Assumed Deposit accounts, as covered under applicable
charge-back regulations. “Charge-back items” shall include, but shall not be
limited to, disputed items, purchases over limit, fraudulent use of a debit
card, late presentations of sales slips, unpresented credit on sales returns and
other adjustments as specified under the rules and regulations of MasterCard
and/or Visa. If Purchaser cannot recover on any such charge-back items after
making a good faith effort to do so, Seller shall reimburse Purchaser for such
items upon assignment of such items by Purchaser to Seller. Purchaser’s good
faith effort to recover on any such items shall not require that Purchaser take
any legal action against any person.

 

21



--------------------------------------------------------------------------------

(e) With respect to Overdraft Accounts which continue to remain in a negative
balance at the close of business on the tenth (10th) day after the Closing Date
after exercise by Purchaser of any setoff rights of which Purchaser is aware,
Purchaser shall be entitled to reimbursement in immediately available funds from
Seller for the amount of any such negative balance of which Purchaser gives
Seller written notice within fifteen (15) days after the Closing Date.
Thereafter, Purchaser shall continue as Seller’s agent, for a period of sixty
(60) days after the Closing Date, or such shorter period as Seller shall
request, to assert setoff rights and promptly forward the amount setoff to
Seller in immediately available funds. Purchaser shall immediately deliver to
Seller all Overdraft Accounts in Purchaser’s possession (if any) for which it
demands reimbursement and any payments or amounts received in respect thereof
from time to time, and Seller shall be vested with all rights, title and
interest in, to and in connection with such Overdraft Accounts which Purchaser
otherwise would have had, and Seller shall be entitled to enforce and collect
all rights, remedies, claims, and causes of action against all persons and
entities, including, without limitation, the drawer and depositor(s), which
Seller or Purchaser shall have or would have had in connection with the
Overdraft Accounts.

(f) Prior to the Closing Date, Purchaser will open and maintain a demand deposit
account with Seller to be used for settlement activity following the Closing
Date. Purchaser and Seller agree that all amounts required to be remitted by
either such party to the other party hereto pursuant to this Section 6.14 shall
be settled on a daily basis through such demand deposit account. Any amounts to
be paid by Seller to Purchaser shall be netted daily against any amounts to be
paid by Purchaser to Seller, such that only one amount, representing the net
amount due, shall be deposited in or debited against such account on a daily
basis by Seller. Purchaser will ensure that all debit (negative) balances are
funded on the day that such account will be overdrawn. Seller shall provide
Purchaser with a daily net settlement figure for all such transactions from the
immediately preceding Business Day by 2:00 p.m. Eastern Time on each Business
Day and the party obligated to remit any funds thereunder shall do so by
depositing immediately available funds by 4:00 p.m. Eastern Time on such day or
by any other method of payment agreed upon by the parties: Any such settlement
shall be provisional pending receipt or review by the parties of the supporting
documentation relating to such settlement; the next daily settlement to reflect
any adjustments resulting from a parties receipt and examination of the physical
items.

6.15 Restrictive Covenants.

(a) From the date hereof until twelve (12) months after the Closing Date (the
“Restricted Period”), Seller agrees that it shall not solicit any individual
that is an employee of Purchaser who is employed in any Branch or whose place of
employment is within the traditional and primary market area of the Branches;
provided, however, that nothing in this Section 6.15(a) shall restrict general
recruiting advertisements not targeted specifically at the other’s employees.

(b) During the Restricted Period, Seller agrees that it shall not target and
solicit customers of the Branches whose Assumed Deposits or Purchased Loans are
being assumed or purchased by Purchaser; provided, however, that nothing in this
Section 6.15(b) shall restrict general mass mailings, telemarketing calls,
statement stuffers, advertisements or other similar communications whether in
print, on radio, television, the Internet, or by other means that are directed
to the general public. Seller also agrees that during the Restricted Period it
shall not open a subsidiary, a branch banking facility, loan production office
or any other facility used or to be used to provide any banking services within
a distance of fifteen (15) miles of any Branch.

6.16 Real Property Matters.

(a) Seller has made available to Purchaser, copies of all (i) title information
in possession of Seller, including, but not limited to, title insurance
policies, attorneys’ opinions on title, surveys,

 

22



--------------------------------------------------------------------------------

covenants, deeds, notes and mortgages and easements relating to the Real
Property; and (ii) reports, surveys, notices, correspondence or other
information in Seller’s possession, which relate to the environmental condition
of the Real Property or existing or potential violations of Law relating to the
environment and which has not been previously delivered.

(b) At its option and expense, Purchaser may cause to be conducted during the
period beginning on the date hereof and ending on the thirtieth (30th) day after
the date of this Agreement (the “Due Diligence Period”) (i) a title examination,
physical survey, zoning compliance review, and structural inspection of the Real
Property and Improvements thereon (the “Property Examination”) and (ii) site
inspections, regulatory analyses, and Phase 1 environmental assessments of the
Real Property, together with such other studies and analyses as Purchaser shall
deem necessary or desirable (collectively, the “Environmental Survey”).
Purchaser agrees to indemnify and hold harmless Seller from damages resulting
from injuries to any person or property from any cause arising out of the
commission or omission of any act or acts related to such inspections by
Purchaser, except to the extent of Seller’s gross negligence or willful
misconduct.

(c) If in the course of the Property Examination or Environmental Survey
Purchaser discovers a “Material Defect” (as defined in Section 6.16(d) below)
with respect to any Real Property, Purchaser shall give prompt written notice
thereof to Seller prior to or on the last day of the Due Diligence Period
describing the facts or conditions constituting the Material Defect and the
measures which Purchaser reasonably believes are necessary to correct such
Material Defect. If Purchaser provides Seller with written notice of a Material
Defect, Seller and Purchaser shall promptly discuss and seek to reach agreement
as to an acceptable cure or other resolution of the asserted Material Defect. If
Seller elects to cure, then Seller shall proceed with such cure and shall
complete such cure by the Closing Date or such additional period as shall be
agreed upon by Seller and Purchaser. If Seller elects not to cure or is not able
to cure any Material Defect with respect to any Real Property by the Closing
Date and Purchaser and Seller are otherwise unable to agree on how the Material
Defect will be addressed in order to effect Closing on such Real Property, then
Purchaser shall have the option exercisable upon written notice to Seller to
(i) waive the Material Defect; or (ii) purchase the Assets (other than such Real
Property) and assume the Assumed Deposits but lease such Real Property “as is”
without any representation or warranty or any liability for existing
environmental damage, maintenance, taxes or insurance for a period of up to
twelve (12) months, on a month-by-month basis, at an annual rental rate equal to
8% of the appraised value of such Real Property and with other reasonable terms
to be agreed upon by Seller and Purchaser; provided, however, that in the event
Seller is able to cure any such Material Defect during such lease period,
Purchaser shall purchase within ten (10) days after such cure such Real Property
from Seller for an amount equal to such Real Property’s appraised value as set
forth on Schedule 2.1.

(d) For purposes of this Agreement, a “Material Defect” shall include:

(i) the existence of any facts or condition that constitutes a breach of
Seller’s representations and warranties contained in Section 4.4 and Section 4.5
or the existence of any lien (other than the lien of real property taxes not yet
due and payable), encumbrance, easement, covenant, or other restriction, title
imperfection or title irregularity that materially will adversely affect
Purchaser’s use of the Real Property or the value of the Real Property;

(ii) the encroachment by an improvement on the Real Property onto other property
or onto any easement, a violation of any setback requirement, the encroachment
of an improvement on any other property onto the Real Property, or the existence
of a zoning restriction that will materially adversely affect Purchaser’s use of
the Real Property or the value of the Real Property;

 

23



--------------------------------------------------------------------------------

(iii) the existence of any structural defect or state of disrepair in the
Improvements on any Real Property (including any equipment, fixtures or other
components related thereto) that would cost at least 10% of the portion of the
Purchase Price attributed thereto on Schedule 2.1 to repair; or

(iv) the existence of facts or circumstances demonstrating that any action,
including the presence, discharge, disposal, release, or emission by any person
of any Hazardous Material detected in, on or under the Real Property in an
amount or a concentration that violates any applicable Environmental Law, has
been taken or not taken or a condition or event likely has occurred or exists,
with respect to the Real Property, which constitutes or would constitute a
material violation of any Environmental Law as to which Purchaser believes that
Purchaser could become responsible or liable for assessment, removal,
remediation, monetary damages, or civil, criminal or administrative penalties or
other corrective action or that Purchaser believes will adversely affect its use
of the Real Property or the value or marketability of the Real Property.

6.17 Telephone Numbers. Except for toll-free numbers and call center numbers,
Seller shall take all steps reasonably necessary to enable Purchaser, after the
Closing, to continue to use the telephone numbers used at the Branches on the
date of this Agreement.

6.18 Leased Real Property Matters. Each Real Property Lease is the valid and
binding obligation of Seller, and to Seller’s knowledge, of each other party
thereto; and there does not exist with respect to Seller’s material obligations
thereunder, or, to Seller’s knowledge, with respect to the material obligations
of the lessor thereof, any default, or event or condition that constitutes or,
after notice or passage of time or both, would constitute a default on the part
of Seller or the lessor under any such Real Property Lease. As used in this
Section 6.18, the term “lessor” includes any sub-lessor of the property to
Seller. The Real Property Leases give Seller the right to occupy the building
and land comprising the related Branch in accordance with the terms of such Real
Property Lease. There are no subleases relating to any Branch created or
suffered to exist by Seller.

6.19 Excluded Items; Change of Name.

(a) Seller shall remove from the Branches all items that are not being
transferred to Purchaser under this Agreement, including but not limited to
Furniture and Fixtures that are not Assumed Furniture and Fixtures and signage
that bears Seller’s logos, trade names, or trademarks, on or prior to the
Closing, at Seller’s own expense. Beginning five (5) days prior to the Closing
Date, Purchaser may begin to replace signs, logos and other insignia at the
Branches identifying or identified with Seller, and Purchaser shall bear the
cost of any replacements and shall be responsible for any damage caused by such
replacements. If the Closing shall not occur for any reason, Purchaser shall, at
its sole expense, replace any signs, logos and other insignia of the Branches
identifying Seller that Purchaser had caused to be removed. Until the Closing
Time, any signs, logos or insignia replaced by Purchaser identifying or
identified with Purchaser shall be covered by temporary signs, logos or other
insignia identifying or identified with Seller. After the Closing Time,
Purchaser shall not use or allow the display of any name, logo, insignia,
service mark or trade name of Seller in any manner. No activity conducted by
Purchaser on or after the Closing Time shall state or imply that Seller is in
any way involved as a partner, joint venture or otherwise in the business of
Purchaser. Purchaser shall return to Seller any remaining signs, logos and
insignia of Seller removed by Purchaser from the Branches after the Closing Time
at Seller’s expense.

(b) Seller will destroy or remove any supply of Seller’s money orders, official
checks, gift checks, travelers’ checks or any other negotiable or non-negotiable
instruments as well any marketing materials located at the Branches on the
Closing Date.

 

24



--------------------------------------------------------------------------------

(c) Seller will remove all computer storage devices that may contain non-public
personal information of non-divested customers located at the Branches on the
Closing Date.

6.20 Exclusivity. From and after the date hereof, Seller shall cease all
discussions and negotiation with all parties (other than Purchaser) with regard
to the sale or disposition of the Branches.

6.21 Further Assurances. The parties shall cooperate fully with each other in
connection with any acts or actions required to be taken as part of their
respective obligations under this Agreement. Purchaser and Seller agree to use
all reasonable efforts to satisfy or cause to be satisfied as soon as
practicable their respective obligations hereunder and the conditions precedent
to the Closing. Each of Seller and Purchaser will execute, acknowledge and
deliver such instruments and take such other actions as the other party may
reasonably require in order to carry out the intent of this Agreement. Seller
shall duly execute and deliver such assignments, bills of sale, deeds,
acknowledgments and other instruments of conveyance and transfer as shall at any
time be necessary or appropriate to vest in Purchaser the full legal and
equitable title to the Assets being sold hereunder, free and clear of all
Encumbrances. For a reasonable period of time after the Closing Date, each party
will promptly deliver to the other all mail and other communications which are
properly addressable or deliverable to the other as a consequence of the
transactions pursuant to this Agreement; and without limitation of the
foregoing, on and after the Closing Date, Seller shall promptly forward any
mail, communications or other material relating to the Assumed Deposits or the
Assets, to such employees of Purchaser at such addresses as may from time to
time be specified by Purchaser in writing.

6.22 Notices of Default. Seller and Purchaser shall each promptly give written
notice to the other upon becoming aware of the impending or threatened
occurrence of any event which could reasonably be expected to cause or
constitute a breach of any of their respective representations, warranties,
covenants or agreements contained in this Agreement.

ARTICLE 7

TAX AND EMPLOYEE MATTERS

7.1 Allocation Between Pre and Post Closing Periods. Whenever it is necessary
under this Agreement to allocate Taxes (including a liability for Taxes or
prepaid Tax) between periods prior to and after the Closing Date (or determine
the amount of prepaid Taxes) such Taxes shall be apportioned by assuming that
the Branches had a taxable year or period which ended at the close of the
Closing Date, except that any property Taxes or exemptions, allowances or
deductions that are calculated on an annual basis shall be apportioned based on
time. Appropriate payments shall be made between Purchaser and Seller whenever
necessary to effectuate the proper allocation of any Tax liability or prepaid
Tax under this Agreement.

7.2 Transfer Taxes and Recording Fees. Notwithstanding anything herein to the
contrary, all excise, sales, use, transfer, documentary, stamp or similar Taxes
that are payable or that arise as a result of the consummation of the
transactions contemplated by this Agreement shall be borne by Seller and any
recording or filing fees with respect thereto shall be borne by Purchaser.

7.3 Tax Reporting. Seller shall file with the appropriate taxing authorities and
mail to the customers of the Branches any necessary Tax related forms that
relate to a period before the first Business Day following the Closing Date, and
Purchaser shall file with the appropriate taxing authorities and mail to the
customers of the Branches any necessary Tax related forms that relate to a
period beginning on the first Business Day immediately following the Closing
Date.

 

25



--------------------------------------------------------------------------------

7.4 Employees and Employee Benefits.

(a) Attached as Schedule 7.4(a) is a true and correct report listing each
employee employed at the Branches as of the date the report is prepared to
include name, position, exempt or nonexempt status, date of hire, present salary
and employment status (permanent or temporary, full-time or part-time, active or
leave recipient and type of leave). Seller represents and warrants to Purchaser
that the report and all information delivered in connection with this
Section 7.4(a) will be complete and accurate in all material respects as of the
date the report is prepared and updated. The report will be updated within ten
(10) calendar days prior to Closing. Purchaser shall maintain in confidence the
information on the employees and shall use it only for legitimate business
purposes in connection with the transactions contemplated by this Agreement.

(b) Except as set forth on Schedule 7.4(b), Purchaser shall offer employment to
all employees at the Branches. Each such employee who accepts Purchaser’s offer
of employment shall be a “Transferred Employee” for purposes of this Agreement
effective upon the later of the close of business on the Closing Date or the
return of such employee to active employment. On such date as the parties shall
agree, Seller and Purchaser shall jointly notify in writing all Branch employees
that the Branches are being transferred to Purchaser and that the employment of
the Transferred Employees by Seller shall terminate as of the close of business
on the Closing Date. Concurrently with the delivery of such notice, Purchaser
shall offer employment to each of the Transferred Employees. The positions in
which such Transferred Employees shall be employed by Purchaser, and the terms
and conditions of employment, shall be substantially the same as the positions
in which they were employed by Seller immediately prior to the Closing Date. In
addition, each Transferred Employee’s base salary or hourly wage rate shall be
at least equal to the rate of annual base salary or regular hourly wage rate, as
applicable, paid by Seller to such Transferred Employee as of the Business Day
prior to the Closing Date, each Transferred Employee shall be offered employment
at a job location that is no more than thirty (30) miles from such Transferred
Employee’s primary workplace immediately prior to the Closing Date, and upon a
termination without cause of a Transferred Employee within twelve (12) months
following the Closing Date, Purchaser shall provide severance benefits
consistent with Schedule 7.4(b), giving effect to service with Seller and any of
its subsidiaries prior to the Closing Date.

(c) Purchaser shall provide employee benefits for the Transferred Employees
substantially similar to those provided by Purchaser to similarly-situated
employees of Purchaser. Subject to applicable Law and applicable Tax
qualification requirements, Purchaser shall, or shall cause its subsidiary to,
recognize all service of the Transferred Employees with Seller and any of its
subsidiaries that is reflected in the books and records of Seller, as the case
may be, for vesting, eligibility and level of benefits purposes (but not for
benefit accrual purposes, except for vacation and severance) in each benefit
plan, severance plan and time-off program maintained, sponsored, adopted or
contributed to by Purchaser in which Transferred Employees are eligible to
participate after the Closing Date (collectively, the “Purchaser Benefit
Plans”). In addition, Purchaser shall cause each Transferred Employee to be
immediately eligible to participate, without any waiting time, in the Purchaser
Benefit Plans (with the exception of the Athens Federal Community Bank Employee
Stock Ownership Plan (the “Purchaser ESOP”)), subject to the terms of the
applicable arrangement and any applicable law, including ERISA. Purchaser shall
not be required to recognize service for any purpose under the Purchaser ESOP if
Transferred Employees become eligible to participate in the Purchaser ESOP
following the Closing Date.

(d) (A) Seller and its Affiliates shall be solely responsible for (1) claims for
welfare benefits and for workers’ compensation, in each case that are incurred
by or with respect to any Branch employee who does not become a Transferred
Employee (and his or her spouse, dependents or beneficiaries) before the Closing
Date, and (2) claims relating to COBRA Continuation Coverage (and for providing
any notices related thereto) attributable to “qualifying events” with respect to
any Branch employee who does

 

26



--------------------------------------------------------------------------------

not become a Transferred Employee and his or her beneficiaries and dependents,
whether occurring before, on or after the Closing Date; and (B) Purchaser and
its Affiliates shall be solely responsible for (1) claims for welfare benefits
and for workers compensation, in each case that are incurred by or with respect
to any Transferred Employee on or after the Closing Date, and (2) claims
relating to COBRA Continuation Coverage attributable to “qualifying events” with
respect to any Transferred Employee and his or her beneficiaries and dependents
that occur on or after the Closing Date. For purposes of the foregoing, (i) a
medical/dental claim shall be considered incurred when the services are
rendered, the supplies are provided or prescription is actually filled, and not
when the condition arose, (ii) a life insurance claim shall be considered
incurred on the date of death, (iii) a disability claim shall be considered
incurred when the date of disability occurs and (iv) a workers’ compensation
claim shall be considered incurred on the date of the occurrence as determined
under the applicable state regulations.

(e) Except as expressly provided in this Section 7.4, (A) Seller shall remain
solely responsible for any and all liabilities and obligations arising under the
Benefit Plans, and Purchaser shall not assume or otherwise acquire any of the
Benefit Plans, and (B) for purposes of this Agreement, liabilities under the
Benefit Plans shall be considered Excluded Liabilities.

(f) With respect to any employee benefit plan maintained by Purchaser or any of
its subsidiaries that is a welfare plan (a “Purchaser Welfare Plan”) in which
any Transferred Employee will participate effective as of or after the Closing
Date, Purchaser and its subsidiaries will, to the extent permitted by the terms
and conditions of the subject Purchaser Welfare Plans and applicable Law, use
commercially reasonable efforts to cause all (i) pre-existing condition
limitations which otherwise would be applicable to such Transferred Employee and
his or her covered dependents to be waived to the extent satisfied under a
Benefit Plan of Seller comparable to such Purchaser Welfare Plan immediately
prior to the Closing Date or, if later, immediately prior to such Transferred
Employee’s commencement of participation in such Purchaser Welfare Plan,
(ii) participation waiting periods under each Purchaser Welfare Plan that would
otherwise be applicable to such Transferred Employee to be waived to the same
extent waived or satisfied under the Benefit Plan of Seller comparable to such
Purchaser Welfare Plan immediately prior to the Closing Date or, if later,
immediately prior to such Transferred Employee’s commencement of participation
in such Purchaser Welfare Plan and (iii) co-payments and deductibles paid by
Transferred Employees under Benefit Plans of Seller in the plan year in which
the Closing Date occurs or, if later, the plan year in which the Transferred
Employee commenced participation in such Purchaser Welfare Plan, to be credited
for purposes of satisfying any applicable deductible or out of pocket
requirement under any such Purchaser Welfare Plan. In addition, to the extent
that any Transferred Employee has begun a course of treatment with a physician
or other service provider who is considered “in network” under a Benefit Plan of
Seller and such course of treatment is not completed prior to the Closing Date,
Purchaser will use reasonable efforts to arrange for transition care, whereby
such Transferred Employee may complete the applicable course of treatment with
the pre-Closing physician or other service provider at “in network” rates.

(g) A Transferred Employee’s employment with Purchaser shall be on an “at-will”
basis, and nothing in this Agreement shall be deemed to constitute an employment
agreement with any such person or to obligate Purchaser to employ any such
person for any specific period of time or in any specific position or to
restrict Purchaser’s right to terminate the employment of any such person at any
time and for any reason satisfactory to it.

(h) With respect to each Branch employee who does not become a Transferred
Employee, Seller shall be responsible for all “Continuation Coverage” under
Section 4980B of the Code and Section 601 of ERISA.

 

27



--------------------------------------------------------------------------------

(i) Each Transferred Employee shall cease to be covered by the employee welfare
benefit plans, including plans, programs, policies and arrangements which
provide medical and dental coverage, life and accident insurance, disability
coverage, and vacation and severance pay of Seller and all other benefit and
compensation plans of Seller, including retirement plans (collectively, “Benefit
Plans”) on the date the Transferred Employee becomes a Transferred Employee or
on such later date specified under the terms of an applicable Benefit Plan or
other plan of Seller.

(j) Seller shall pay in full all bonuses and incentive payments to employees of
the Branches that have been earned or that are otherwise owed through the
Closing Date.

(k) This Section 7.4 shall be binding upon and inure solely to the benefit of
each of the Parties to this Agreement, and nothing in this Section 7.4, express
or implied, is intended to confer upon any other Person any rights or remedies
of any nature whatsoever under or by reason of this Section 7.4. Nothing
contained herein shall (i) be treated as an amendment of any particular Benefit
Plan of Seller; (ii) give any third party any right to enforce the provisions of
this Section 7.4; or (iii) require Purchaser or any of its subsidiaries to
(A) create, modify or maintain any particular Benefit Plan; or (B) retain the
employment of any particular employee.

ARTICLE 8

CONDITIONS TO CLOSING

8.1 Conditions to Obligations of Purchaser. Unless waived in writing by
Purchaser, the obligation of Purchaser to consummate the transactions
contemplated by this Agreement to be consummated at the Closing is conditioned
upon fulfillment, at or before the Closing, of each of the following conditions:

(a) All consents, approvals and authorizations required to be obtained prior to
the Closing from governmental and regulatory authorities in connection with the
performance and consummation of the transactions contemplated hereby, including
the Regulatory Approvals, shall have been made or obtained, and shall remain in
full force and effect, all waiting periods applicable to the consummation of the
transactions contemplated hereby shall have expired or been terminated and all
required regulatory filings shall have been made.

(b) No court or governmental or regulatory authority of competent jurisdiction
shall have enacted, issued, promulgated, enforced or entered any statute, rule,
regulation, judgment, decree, injunction or other order (whether temporary,
preliminary or permanent) which is in effect and that could reasonably be
expected to have a Material Adverse Effect, and no proceeding seeking such a
judgment, decree, injunction or other order shall have been announced or
commenced.

(c) Each of the representations and warranties of Seller contained in this
Agreement shall be true in all material respects when made and as of the Closing
Date, with the same effect as though such representations and warranties had
been made on and as of the Closing Date (except that representations and
warranties that are made as of a specific date need be true in all material
respects only on and as of such date); each of the covenants and agreements of
Seller to be performed on or prior to the Closing Date shall have been duly
performed in all material respects. For the purpose of determining the accuracy
of a particular representation or warranty under this Section 8.1(c), the
materiality qualifiers contained in such particular representation or warranty
shall be disregarded.

(d) Purchaser shall have received each of the following documents:

(i) A certificate signed by the duly authorized Secretary of Seller pursuant to
which such officer shall certify (A) the due adoption of resolutions of Seller’s
Board of Directors,

 

28



--------------------------------------------------------------------------------

authorizing the signing and delivery of this Agreement and all related documents
and the consummation of the transactions contemplated hereby and thereby; and
(B) the incumbency and signatures of officers;

(ii) A certificate signed by a duly authorized officer of Seller stating that
the conditions set forth in Section 8.1(a), Section 8.1(b) and Section 8.1(c)
have been satisfied;

(iii) A Bill of Sale and Instrument of Assignment and Assumption, signed by
Seller, substantially in the form of Exhibit A hereto;

(iv) Special warranty deeds with appropriate documentary stamps affixed
conveying the Real Property to Purchaser with respect to the Real Property;

(v) The Delivery Records;

(vi) Such consents as shall be required pursuant to the terms of any Assumed
Contracts in connection with the assignments of such Assumed Contracts to
Purchaser;

(vii) A complete set of keys of the Branches, including but not limited to keys
for all vaults and automated teller machines, appropriately tagged for
identification and any vault manuals or specifications with respect to vaults
and automated teller machines, if any;

(viii) The Preliminary Closing Statement and the required Settlement Payment, if
any;

(ix) Seller’s resignation as trustee or custodian, as applicable, with respect
to each IRA included in the Assumed Deposits, and designation of Purchaser as
successor trustee or custodian with respect thereto, subject to Section 2.7;

(x) All documentation required to exempt Seller from the withholding requirement
of Section 1445 of the Code, consisting of an affidavit from Seller to Purchaser
that Seller is not a foreign person and providing Seller’s U.S. taxpayer
identification number;

(xi) An assignment in recordable form reflecting the transfer and assignment to
Purchaser of deeds of trust, mortgages, assignments of rents and profits and
other real property related Loan Documents recorded in the real property records
in applicable public registries; and

(xii) Such other bills of sale, assignments of management, maintenance, service
or servicing contracts, security deposits under leases, guaranties, warranties,
utilities security deposits, and such other instruments and documents as
Purchaser may reasonably require as necessary for transferring, assigning and
conveying to Purchaser good, marketable and insurable title to the Assets free
and clear of any Encumbrances, and permitting assumption of Liabilities by
Purchaser.

(e) The following events or conditions shall be absent or shall not have
occurred:

(i) There shall not have occurred any Material Adverse Effect in the business of
the Branches, and no circumstances shall exist which, with the passage of time
or otherwise, likely will result in any such Material Adverse Effect; and

 

29



--------------------------------------------------------------------------------

(ii) In the event that Seller has agreed to cure a Material Defect as provided
in Section 6.16 above, such Material Defect shall have been corrected in the
manner agreed upon by Purchaser and Seller.

8.2 Conditions to Obligations of Seller. Unless waived in writing by Seller, the
obligation of Seller to consummate the transactions contemplated by this
Agreement to be consummated at the Closing is conditioned upon fulfillment, at
or before the Closing, of each of the following conditions:

(a) All consents, approvals, permits and authorizations required to be obtained
prior to the Closing from governmental and regulatory authorities in connection
with the performance and consummation of the transactions contemplated hereby,
including the Regulatory Approvals, shall have been made or obtained and shall
remain in full force and effect; and all waiting periods applicable to the
consummation of the transactions contemplated hereby shall have expired or been
terminated and all required regulatory filings shall have been made.

(b) No court or governmental or regulatory authority of competent jurisdiction
shall have enacted, issued, promulgated, enforced or entered any statute, rule,
regulation, judgment, decree, injunction or other order (whether temporary,
preliminary or permanent) which is in effect and that could reasonably be
expected to have a Material Adverse Effect, and no proceeding seeking such a
judgment, decree, injunction or other order that that could reasonably be
expected to have a Material Adverse Effect shall have been announced or
commenced.

(c) Each of the representations and warranties of Purchaser contained in this
Agreement shall be true in all material respects when made and as of the Closing
Date, with the same effect as though such representations and warranties had
been made on and as of the Closing Date (except that representations and
warranties that are made as of a specific date need be true in all material
respects only on and as of such date); each of the covenants and agreements of
Purchaser to be performed on or prior to the Closing Date shall have been duly
performed in all material respects. For the purpose of determining the accuracy
of a particular representation or warranty under this Section 8.2(c), the
materiality qualifiers contained in such particular representation or warranty
shall be disregarded.

(d) Seller shall have received each of the following documents, which shall be
delivered in a manner agreed to between Purchaser and Seller and shall be in
form and substance reasonably satisfactory to Seller:

(i) A certificate signed by the duly authorized Secretary of Purchaser pursuant
to which such officer shall certify (A) the due adoption of resolutions of
Purchaser’s Board of Directors, authorizing the signing and delivery of this
Agreement and all related documents and the consummation of the transactions
contemplated hereby and thereby; and (B) the incumbency and signatures of
officers;

(ii) A certificate signed by a duly authorized officer of Purchaser stating that
the conditions set forth in Section 8.2(a), Section 8.2(b) and Section 8.2(c)
have been fulfilled;

(iii) A Bill of Sale and Instrument of Assignment and Assumption, signed by
Purchaser, substantially in the form of Exhibit A hereto;

(iv) The required Settlement Payment, if any; and

 

30



--------------------------------------------------------------------------------

(v) Purchaser’s acceptance of its appointment as successor trustee or custodian,
as applicable, of the IRA accounts included in the Assumed Deposits and
assumption of the fiduciary obligations of the trustee or custodian with respect
thereto, subject to Section 2.7.

8.3 Other Documents. The parties agree to execute and deliver such other
documents as the parties determine are reasonably necessary to consummate the
transactions contemplated by this Agreement.

ARTICLE 9

TERMINATION

9.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date:

(a) By the mutual written consent of Purchaser and Seller;

(b) By Seller or Purchaser, in the event of a material breach by the other of
any representation, warranty or agreement contained herein (other than a breach
of a representation or warranty contained in Section 4.15 as to which
Purchaser’s sole remedy shall be to exclude, in its sole and absolute
discretion, any loan or loans from the Purchased Loans and, as a result,
Purchaser shall have no obligation hereunder to purchase such loan or loans)
which is not cured or cannot be cured within thirty (30) calendar days after
written notice of such breach has been delivered to the breaching party;
provided, however, that termination pursuant to this Section 9.1(b) shall not
relieve the breaching party of liability for such breach or otherwise;

(c) Notwithstanding any other provision of this Agreement, by Seller or
Purchaser, in the event that the Closing has not occurred by April 2, 2016
unless the failure to so consummate by such time is due to a breach of this
Agreement by the party seeking to terminate; or

(d) By Seller or Purchaser at any time after the denial or revocation of any
Regulatory Approval, unless such denial or revocation was caused by the failure
of the party seeking to terminate to act in a timely manner with respect to such
Regulatory Approval or such party’s gross negligence or willful misconduct or by
the breach of this Agreement.

9.2 Effect of Termination.

(a) In the event of termination of this Agreement and abandonment of the
transactions contemplated hereby pursuant to Section 9.1, no party hereto (or
any of its directors, officers, employees, agents or Affiliates) shall have any
liability or further obligation to any other party, except as provided in
Section 6.2(b) and Section 9.2(b), and except that nothing herein will relieve
any party from liability for any breach of this Agreement.

(b) In the event of termination of this Agreement by Seller pursuant to
Section 9.1(b) or Section 9.1(d), Purchaser shall pay, or cause to be paid, to
Seller on the date of such termination $100,000 in immediately available funds.

(c) In the event of termination of this Agreement by Purchaser pursuant to
Section 9.1(b) or Section 9.1(d), Seller shall pay, or cause to be paid, to
Purchaser on the date of such termination $100,000 in immediately available
funds.

 

31



--------------------------------------------------------------------------------

ARTICLE 10

INDEMNIFICATION

10.1 Indemnification.

(a) Seller shall indemnify and hold harmless Purchaser and any Affiliate of
Purchaser from and against any and all Losses which such person may suffer,
incur or sustain arising out of or attributable to (i) any breach of any
representation or warranty made by Seller pursuant to this Agreement; (ii) any
breach of any covenant or agreement to be performed by Seller pursuant to this
Agreement; (iii) any third party claim, penalty asserted, legal action or
administrative proceeding based upon any action taken or omitted to be taken by
Seller prior to the Closing or resulting from any transaction or event occurring
prior to the Closing, relating in any such case to the Branches, the Assets, the
Assumed Deposits or the Assumed Contracts; or (iv) any liabilities, obligations
or duties of Seller that are not Liabilities but are related to the Branches,
the Assets, the Assumed Deposits or the Assumed Contracts.

(b) Purchaser shall indemnify and hold harmless Seller and any Affiliate of
Seller from and against any and all Losses which such person may suffer, incur
or sustain arising out of or attributable to (i) any breach of any
representation or warranty made by Purchaser pursuant to this Agreement;
(ii) any breach of any covenant or agreement to be performed by Purchaser
pursuant to this Agreement; (iii) any third party claim, penalty asserted, legal
action or administrative proceeding based upon any action taken or omitted to be
taken by Purchaser or resulting from any transaction or event occurring after
the Closing, relating in any such case to the operation of the Branches, the
Assets, the Assumed Deposits or the Assumed Contracts; or (iv) any of the
Liabilities assumed by Purchaser at the Closing.

(c) To exercise its indemnification rights under this Section 10.1 as the result
of an assertion against it of any claim or potential liability for which
indemnification is provided, the party to be indemnified (the “Indemnified
Party”) shall promptly notify the party obligated to provide indemnification
(the “Indemnifying Party”) of the assertion of such claim, discovery of any such
potential liability or the commencement of any action or proceeding in respect
of which indemnity may be sought hereunder. Notwithstanding the foregoing,
notice of any claim for indemnification arising out of a third party lawsuit or
other similar legal action shall be made within ten (10) calendar days after the
Indemnified Party receives the summons and complaint or similar documents in
connection therewith; provided, however, that a party’s failure to timely give
such notice shall not affect its right to indemnification in connection
therewith except to the extent the Indemnifying Party is materially prejudiced
as a result of such failure to timely give such notice. The Indemnified Party
shall advise the Indemnifying Party of all facts relating to such assertion
within the knowledge of the Indemnified Party, and shall afford the Indemnifying
Party the opportunity, at the Indemnifying Party’s sole cost and expense, to
defend against such claims for liability. In any such action or proceeding, the
Indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at its own expense unless the Indemnifying
Party and the Indemnified Party mutually agree to the retention of such counsel.

(d) Notwithstanding any other provision hereof, the rights of the Indemnified
Party and the obligations of Indemnifying Party shall be subject to the
following limitations: (i) the Indemnifying Party shall not be obligated to
indemnify the Indemnified Party or its Affiliates (or any one of them) unless
the claim is submitted within the period of survival set forth in Section 11.1
hereof; and (ii) the Indemnifying Party shall not be obligated to indemnify the
Indemnified Party or its Affiliates (or any one of them) under
Section 10.1(a)(i) or Section 10.1(b)(i) unless the aggregate of all Losses for
which Indemnifying Party would be liable exceeds on a cumulative basis $25,000
(the “Deductible”), at which point the Indemnified Party or its Affiliates (or
any one of them) shall only be entitled to indemnification amounts from the
Indemnifying Party in excess of the Deductible; and (iii) the Indemnifying Party
shall not be

 

32



--------------------------------------------------------------------------------

obligated to indemnify the Indemnified Party or its Affiliates (or any one of
them) under Section 10.1(a)(i) or Section 10.1(b)(i) for any Losses for which
Indemnifying Party would be obligated to indemnify the Indemnified Party in
excess of an amount equal to $500,000; and (iv) the Indemnifying Party shall
have no obligations under this Article 10 for any consequential damages the
Indemnified Party may suffer as a result of any demand, claim or lawsuit.

ARTICLE 11

MISCELLANEOUS

11.1 Survival. The parties’ respective representations and warranties contained
in this Agreement shall survive for a period of twelve (12) months following the
Closing, and thereafter neither party may claim any damage for breach thereof.
The covenants contained in this Agreement shall survive the Closing and not
expire unless otherwise specifically provided in this Agreement until the end of
the time period stated in such covenant.

11.2 Assignment. Neither this Agreement nor any of the rights, interests or
obligations of either party hereunder may be assigned by either of the parties
hereto without the prior written consent of the other party.

11.3 Binding Effect. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Except as expressly provided in Section 10.1,
the parties hereto intend that nothing in this Agreement, express or implied, is
intended to or shall confer upon any other person, including, without
limitation, any employee or former employee of Seller, any legal or equitable
right, benefit or remedy of any nature whatsoever, including without limitation,
any rights of employment or benefits for any specified period, under or by
reason of this Agreement.

11.4 Public Notice. From and after the date hereof until the Closing Date,
neither Purchaser nor Seller shall directly or indirectly, make, or cause to be
made, any press release for general circulation, public announcement or
disclosure or issue any notice or communication generally to employees with
respect to any of the transactions contemplated hereby without the prior consent
of the other party, which consent shall not be unreasonably withheld or delayed.
Consent shall be deemed granted by the party from which it is sought unless such
party objects within two (2) Business Days after receipt of the proposed press
release or other announcement from the party requesting consent. Seller and
Purchaser shall cooperate reasonably to produce public announcements to be
released simultaneously within two (2) calendar days after the date of this
Agreement. Nothing herein shall limit the right of Seller’s or Purchaser’s
parent, after the initial press release regarding the transaction, to refer to
this transaction in any document required to be filed with the Securities and
Exchange Commission. Nothing in this Agreement shall limit the right of either
party to make any disclosure required by law, subject to the provisions of
Section 6.2(c) or Section 6.2(d).

11.5 Notices. All notices or other communications required or permitted to be
given or made hereunder shall be in writing and delivered personally or sent by
pre-paid, first class certified or registered mail, return receipt requested, or
by facsimile transmission, to the intended recipient thereof at its address or
facsimile number set out below. Any such notice or communication shall be deemed
to have been duly given immediately (if given or made in person or by facsimile
confirmed by mailing a copy thereof to the recipient in accordance with this
Section 11.5 on the date of such facsimile), or five (5) calendar days after
mailing (if given or made by mail), and in proving same it shall be sufficient
to show that the envelope containing the same was delivered to the delivery
service and duly addressed, or that receipt of a facsimile was confirmed by the
recipient.

 

33



--------------------------------------------------------------------------------

If to Seller:

 

Atlantic Capital Bank, N.A.

Terminus 100, Suite 1600

3280 Peachtree Road NE

Atlanta, Georgia 30305

Attention: Doug Williams

Facsimile Number: (404) 995-6020

  

If to Purchaser:

 

Athens Federal Community Bank, National

Association

106 Washington Avenue

Athens, TN 37303

Attention: Jeffrey L. Cunningham

Facsimile Number: (423) 745-2710

 

With copies to:

 

Troutman Sanders LLP

600 Peachtree Street, N.E., Suite 5200

Atlanta, Georgia 30308

Attention: James W. Stevens

Facsimile Number: (404) 962-6501

  

 

With copies to:

 

Luse Gorman, PC

5335 Wisconsin Avenue, NW, Suite 780

Washington, DC 20015

Attention: Victor L. Cangelosi

Facsimile Number: (202) 362-2902

Either party may change the address to which notices or other communications to
such party shall be delivered or mailed by giving notice thereof to the other
party hereto in the manner provided herein.

11.6 Governing Law. This Agreement and the legal relations between the parties
shall be governed by and interpreted in accordance with the laws of the State of
Tennessee applicable to contracts made and to be performed entirely within the
State of Tennessee.

11.7 Entire Agreement. This Agreement contains the entire understanding of and
all agreements between the parties hereto with respect to the subject matter
hereof and supersedes any prior or contemporaneous agreement or understanding,
oral or written, pertaining to any such matters which agreements or
understandings shall be of no force or effect for any purpose; provided,
however, that the Confidentiality Agreement, dated as of October 9, 2015, shall
remain in full force and effect. Following the execution of this Agreement,
representatives of Purchaser and Seller may prepare an operating agreement,
conversion plan, or similar document relating to the methods of consummating the
transactions contemplated by this Agreement, but no such document shall amend
this Agreement or waive any of its provisions unless it (a) explicitly describes
a “waiver” or “amendment” and refers to the particular provision of this
Agreement being waived or amended; and (b) is executed in the manner provided in
Section 11.9. Unless there is an effective amendment or waiver under the
standards of Section 11.9, the provisions of this Agreement shall prevail if
there is any inconsistency between this Agreement and any operating agreement,
conversion plan, or similar document relating to the methods of consummating the
transactions contemplated by this Agreement.

11.8 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

11.9 Waiver and Amendment. The waiver of any breach of any provision under this
Agreement by any party shall not be deemed to be a waiver of any preceding or
subsequent breach under this Agreement. No such waiver shall be effective unless
in writing. This Agreement may not be amended or supplemented in any manner
except by mutual agreement of the parties and as set forth in a writing signed
by the parties hereto or their respective successors in interest.

11.10 Expenses. Except as specifically provided otherwise in this Agreement,
each party shall bear and pay all costs and expenses, including without
limitation brokerage and legal fees, which it

 

34



--------------------------------------------------------------------------------

incurs, or which may be incurred on its behalf in connection with the
preparation of this Agreement and consummation of the transactions described
herein, and the expenses, fees, and costs necessary for any approvals of the
appropriate regulatory authorities.

11.11 Severability. If any provision of this Agreement or the application of any
such provision to any person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof.

11.12 Third Party Beneficiaries. Except as specifically provided in Article 10
with respect to indemnification, no provision of this Agreement shall be deemed
to create any third party beneficiary right in anyone not a party to this
Agreement, including any employee or former employee of Seller (including any
beneficiary or dependent thereof). Nothing contained in this Agreement shall be
construed to affect or limit any right Purchaser or its Affiliates may have
after the Closing with respect to the terms and conditions of employment of any
Transferred Employees (including, but not limited to, provisions of employee
benefits different from those provided through the employee benefit plans) or to
terminate the employment of a Transferred Employee at any time or to modify the
benefits provided to employees through any employee benefit plan.

[SIGNATURE PAGE FOLLOWS]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first above written.

 

SELLER: ATLANTIC CAPITAL BANK, N.A. By:  

/s/ Douglas L. Williams

Name:   Douglas L. Williams Title:   Chief Executive Officer PURCHASER: ATHENS
FEDERAL COMMUNITY BANK, NATIONAL ASSOCIATION By:  

/s/ Jeffrey L. Cunningham

Name:   Jeffrey L. Cunningham Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

Schedule 1.6

Form of Preliminary Closing Statement

 

PURCHASE PRICE:

     

AVERAGE OF DEPOSIT LIABILITIES

   ($              )    

+ DEPOSIT PREMIUM-    %

      $                

+ LOAN VALUE OF PURCHASED LOANS

     

Principal

   $                   

Premium-    %

     

Accrued Interest

     

Unpaid Late Charges

     

Total Value of Purchased Loans

      $                

+ CASH ON HAND

      $                

+ REAL PROPERTY, IMPROVEMENTS AND OTHER ASSETS (Schedule 2.1)

      $                

= TOTAL PURCHASE PRICE

      $                

+ NET AMOUNT OF PRORATED ITEMS OWED BY PURCHASER TO SELLER

      $                

- DEPOSIT LIABILITIES:

     

Principal

   $                   

Accrued Interest

     

Total Deposit Liabilities

      ($              ) 

- NET AMOUNT OF PRORATED ITEMS OWED BY SELLER TO PURCHASER

      ($              ) 

= NET AMOUNT OWED BY PURCHASER/SELLER TO SELLER/PURCHASER

      $                

 



--------------------------------------------------------------------------------

EXHIBIT A

BILL OF SALE AND INSTRUMENT OF

ASSIGNMENT AND ASSUMPTION

THIS BILL OF SALE AND INSTRUMENT OF ASSIGNMENT AND ASSUMPTION is dated as of
            , 2016, between ATHENS FEDERAL COMMUNITY BANK, NATIONAL ASSOCIATION,
a national bank (“Purchaser”) and ATLANTIC CAPITAL BANK, N.A., a national bank
(“Seller”).

W I T N E S S E T H:

WHEREAS, Purchaser and Seller are parties to a certain Purchase and Assumption
Agreement, dated as of December 17, 2015 (the “Purchase and Assumption
Agreement”); and

WHEREAS, pursuant to the Purchase and Assumption Agreement, Seller has agreed to
sell the Assets to Purchaser, and Purchaser has agreed to purchase the Assets
and to assume the Liabilities and Accrued Expenses, as such terms are defined in
the Purchase and Assumption Agreement;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, each of Purchaser and Seller agrees as
follows:

1. Assignment of Assets. Effective as of the date hereof, Seller does hereby
sell, convey and assign unto Purchaser upon the terms and conditions set forth
in the Purchase and Assumption Agreement, all of Seller’s right, title and
interest in, to and under the Assets (other than the Real Property) and
Purchaser hereby accepts the foregoing assignment of the Assets (other than the
Real Property).

2. Assumption of Liabilities and Accrued Expenses. Effective as of the date
hereof, Purchaser does hereby assume, and agrees to timely pay, defend,
discharge and perform in accordance with their terms all Liabilities and Accrued
Expenses, as such terms are defined in the Purchase and Assumption Agreement.

3. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Tennessee applicable to contracts made
and to be performed entirely within the State of Tennessee.

4. Counterparts. This Agreement may be executed in one or more counterparts all
of which shall together constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed on behalf of each of the
parties hereto as of the day and year first above written.

 

SELLER: ATLANTIC CAPITAL BANK, N.A. By:  

 

Name:  

 

Title:  

 

PURCHASER:

ATHENS FEDERAL COMMUNITY BANK,

            NATIONAL ASSOCIATION

By:  

 

Name:   Jeffrey L. Cunningham Title:   President and Chief Executive Officer